        Case 3:18-cv-00867-JWD-EWD                    Document 327           05/18/20 Page 1 of 50



                                  UNITED STATES DISTRICT COURT

                                   MIDDLE DISTRICT OF LOUISIANA

    BROCK SERVICES, LLC                                      CIVIL ACTION

    VERSUS                                                   NO. 18-867-JWD-EWD

    RICHARD ROGILLIO, ET AL.

                                           RULING AND ORDER

         This matter is before the Court on Kristy Bauer’s Motion to Compel Arbitration and to

Dismiss (Doc. 219); Rhonda Redd’s Motion to Compel Arbitration and to Dismiss (Doc. 220);

Ken Rodgers’ Motion to Compel Arbitration and to Dismiss (Doc. 221); Gene Gatlin’s Motion

to Compel Arbitration and to Dismiss (Doc. 223); Ricky Rogillio’s Motion to Compel

Arbitration and to Dismiss (Doc. 224) (together the “Individual Defendants’ Motions to

Compel”); and Apache’s Motion to Compel Arbitration and to Dismiss, or Alternatively, Motion

to Stay Proceedings Pending Completion of Arbitration (Doc. 249) (“Apache’s Motion to

Compel”). Brock opposes Individual Defendants’ Motions to Compel (Doc. 256) and Apache’s

Motion to Compel (Doc. 260). Individual Defendants and Apache filed replies. (Docs. 263 and

268.) Brock filed a sur-reply responding to Individual Defendants. (Doc. 267.) Oral argument is

not necessary. Having considered the arguments raised by the parties, the relevant facts, the law

and for the reasons explained below, the Court will grant Individual Defendants’ Motions to

Compel Arbitration and Apache’s Motion to Compel Arbitration. 1

                    I.       RELEVANT FACTS AND PROCEDURAL HISTORY



1
  While this matter was pending, Brock filed a Motion for Preliminary Injunction (Doc. 297) against Apache
alleging that they continue to use protected trade secrets. The parties provided briefing on whether the issues
involved in the Motion for Preliminary Injunction fall under the arbitration agreement. (Docs. 310 and 311.) The
Court finds that the issues raised in the Motion for Preliminary Injunction, including the alleged ongoing use of
trade secrets by Apache falls within the scope of the Dispute Resolution Policy and is therefore arbitrable.


                                                         1
      Case 3:18-cv-00867-JWD-EWD              Document 327        05/18/20 Page 2 of 50



a. Allegations in the complaints

       Brock is a provider of industrial maintenance services, including complex scaffolding

work, and asbestos abatement. (Doc. 192 at ¶ 12.) In order to develop customer relationships,

Brock researches customer needs and develops marketing plans, pricing structures, and produces

other confidential information that is crucial to success in a competitive market. (Doc. 192 at ¶

13.) Brock’s Information Technology policy restricts access to their confidential information.

(Id. at ¶ 14.) Apache Industrial Group, Inc. (“Apache”) is Brock’s competitor and operates in

Louisiana.

       This case arose out an employment dispute when Brock filed a complaint against Richard

Rogillio, its former Vice President of Operations, to enforce a non-competition agreement. (Doc.

1.) On October 12, 2018, Brock filed its first Amended Complaint naming Kristy Bauer, Rhonda

Redd, and Gene Gatlin as well as Apache as additional defendants and alleging new claims under

the Computer Fraud and Abuse Act, the Defend Trade Secrets Act, the Louisiana Uniform Trade

Secrets Act. (Doc. 4.) On January 15, 2019, Brock filed its Second Amended Complaint, naming

as an additional defendant Ken Rogers; together, Mr. Rogillio, Ms. Bauer, Ms. Redd, Mr. Gatlin,

and Mr. Rogers will be referred to as the “Individual Defendants”. (Doc. 57.) In the Second

Amended Complaint, Brock alleged additional claims under the Louisiana Unfair Trade Practice

Act as well as claims for breach of fiduciary duty, civil conspiracy and unjust enrichment. (Doc.

57 at 1.) On July 18, 2019, Brock filed a Third Amended Complaint against Individual

Defendants and Apache under the same causes of action.

       Brock alleges that Individual Defendants resigned from Brock within weeks of each other

and began working at Apache. (Doc. 192 at 1.) When Mr. Rogillio resigned on September 3,

2018, he deleted thousands of files from his work computer and terminated employees to make

them employable by Apache. (Id.) In this manner, Mr. Rogillio recruited Ms. Bauer, Ms. Redd,


                                                 2
      Case 3:18-cv-00867-JWD-EWD              Document 327        05/18/20 Page 3 of 50



Mr. Gatlin, and Mr. Rogers to work at Apache. (Id. at 2.) Ms. Bauer, Ms. Redd, Mr. Gatlin and

Mr. Rogers also deleted files from their work computers. Ms. Bauer, Ms. Redd, and Mr. Rogers

misappropriated trade secrets and other confidential information by placing confidential

documents on USB storage devices and brought those devices to their employment with Apache.

(Id.) In addition Mr. Gatlin sabotaged one of Brock’s customer relationships. (Id.)

       Brock likewise alleges that Apache knew that Individual Defendants acquired the

misappropriated trade secrets by improper means and continues to use the confidential and

proprietary information to benefit Apache. (Doc. 192 at 31.) As such, Apache allegedly “aided,

abetted, and encouraged the unlawful competition with the specific intent of harming Brock and

depriving Brock of its customers and competitive advantage.” (Doc. 192 at ¶ 153.) “Thus,

Apache conspired with Employee Defendants . . . to unlawfully compete against Brock and

transfer Brock’s business to Apache.” (Id. at 154.)

b. Brock’s Employee Handbook and Dispute Resolution Policy

       General Counsel for Brock provided an affidavit in a separate action that states that it is

company policy that a condition of employment is that an employee must sign both Brock’s

Employee Manual and a separate document detailing its dispute resolution policy, which

contains a mutually binding arbitration agreement (“Dispute Resolution Policy”). (Doc. 220-6,

Affidavit of Krystal Hunter, Carl Lee v. Brock Services, filed 1/31/2018, Case No. 1:17-cv-

00272-LG-RHW (S.D. Miss)).) Brock has produced partial copies of Mr. Rogillio, Ms. Redd,

and Mr. Gatlins’ personnel files, including a Dispute Resolution Policy signed by each employee

in 2010. (Doc. 263-1 at 3-4; Doc. 263-1 at 7-8; Doc. 263-1 at 11-12.) A signed Dispute

Resolution Policy has not been produced for Ms. Bauer or Mr. Rogers. (Doc. 263-1 at 13, 17.)




                                                 3
          Case 3:18-cv-00867-JWD-EWD                      Document 327            05/18/20 Page 4 of 50



           Although Brock’s Employee Handbook does not contain the Dispute Resolution Policy, it

references the Dispute Resolution Policy in two sections: Section 8.1 – Employee Grievances

and Section 8.2 – Dispute Resolution Policy. Section 8.1 – Employee Grievances (2008)2 states:

           8.1 - EMPLOYEE GRIEVANCES

           It is the policy of the Company that all employees have the right to voice their
           complaints.

           Should a condition exist, which an employee feels is unsatisfactory, it is important
           that s/he bring it to the attention of the appropriate person in the appropriate manner.
           Normally that person is the employee’s immediate supervisor. If the supervisor is
           the source of the complaint, the employee is to contact the next higher level of
           management or Human Resources.

           If the employee feels the problem remains unresolved following discussions with
           the supervisor, the employee may submit the complaint in writing for
           reconsideration. A written complaint is to be submitted to the Site Manager or
           Office Manager, or Human Resources. In certain cases, the manager, supervisor
           and employee may wish to meet to provide a fuller explanation of the situation and



2
    The 2016 Employee Handbook attached to the first Amended Complaint states:
          8.1 EMPLOYEE GRIEVANCES
           It is the policy of the Company that all employees have the right to voice their complaints.
           Should a condition exist which an employee feels is unsatisfactory, it is important that he bring it to
           the attention of the appropriate person in the appropriate manner. Normally that person is the
           employee’s immediate supervisor. If the supervisor is the source of the complaint, the employee is
           to contact the next higher level of management or Human Resources, or the Company’s AlertLine.
           If the employee feels the problem remains unresolved following discussions with the supervisor, the
           employee may submit the complaint in writing for reconsideration. A written complaint is to be
           submitted to the Site Manager/Office Manager or Human Resources. In certain cases, the manager,
           supervisor and employee may wish to meet to provide a fuller explanation of the situation and the
           action taken. Normally, all complaints will be resolved by this step of the grievance procedure.
           An employee who feels the complaint has not received adequate attention after management review
           may direct the written complaint to the corporate Human Resources Department. The Human
           Resources Department will review the complaint and the steps already taken.
           If an employee is still dissatisfied with the Company response to the situation, the employee may
           then arrange for an independent arbitration/mediation as outlined in the Dispute Resolution Policy.
           An employee will not be penalized for presenting a good-faith complaint to the supervisor or to
           members of management.
           See the Compliance Hotline / Brock AlertLine policy for more information about how to make an
           anonymous complaint or make the initial complaint with someone other than your immediate
           manager.
(Doc. 4-3 at 75.) There are no notable differences between the two versions of Section 8.1.


                                                             4
          Case 3:18-cv-00867-JWD-EWD                    Document 327          05/18/20 Page 5 of 50



           the action taken. Normally, all complaints will be resolved by this step of the
           grievance procedure.

           An employee who feels the complaint has not received adequate attention after
           management review may direct the written complaint to the corporate Human
           Resources Department. The Human Resources Department will review the
           complaint and the steps already taken.

           If an employee is still dissatisfied with the Company response to the situation, the
           employee may then arrange for an independent arbitration/mediation as outlined in
           the Dispute Resolution Policy. An employee will not be penalized for presenting a
           good-faith complaint to the supervisor or to members of management.

(Doc. 267-1 at 59.) Section 8.2 – Dispute Resolution Policy (2008)3 states:

           8.2 - DISPUTE RESOLUTION POLICY

           All employees of the Company shall be subject to the Company’s Dispute
           Resolution Policy set forth on the following page for resolution of all matters
           relating to the employee’s employment with the Company. This Dispute Resolution
           Policy shall be mutually binding on the Company and the employee and is a distinct
           and separate agreement from all other modifiable Company policy provisions. The
           employee acknowledges that the terms and conditions of the Dispute Resolution
           Policy has been provided to employee as a separate document either through notice
           or as part of the employee’s hiring package. In addition, the employee may request
           a copy of this policy at any time by contacting the Human Resources Department.

           The Dispute Resolution Policy is a binding agreement and acceptance and/or
           continuation of employment with the Company constitutes knowing and voluntary
           acceptance and agreement to the terms and condition of the Dispute Resolution

3
    The 2016 Employee Handbook attached to the first Amended Complaint states:
          8.2 – DISPUTE RESOLUTION POLICY
           All employees of the Company shall be subject to the Company’s Dispute Resolution Policy for
           resolution of all matters relating to the employee’s employment with the Company. This Dispute
           Resolution Policy shall be mutually binding on the Company and the employee and is a distinct and
           separate agreement from all other modifiable Company policy provisions. The employee
           acknowledges that the terms and conditions of the Dispute Resolution Policy has been provided to
           the employee as a separate document either through notice or as part of the employee’s hiring
           package. In addition, the employee may request a copy of this policy at any time by contacting the
           Human Resources Department.
           The Dispute Resolution Policy is a binding agreement and acceptance and/or continuation of
           employment with the Company constitutes knowing and voluntary acceptance and agreement to the
           terms and condition of the Dispute Resolution Policy. The Company hereby advises the employee
           to consult with legal counsel regarding the consequences of the Company’s Dispute Resolution
           Policy. The Dispute Resolution Policy does not in any way alter the “at-will” status of the
           employment relationship.
(Doc. 4-3 at 76.) The notable difference between these two versions is the absence of the phrase “set forth on the
following page.”


                                                           5
      Case 3:18-cv-00867-JWD-EWD                Document 327        05/18/20 Page 6 of 50



       Policy. The Company hereby advises the employee to consult with legal counsel
       regarding the consequences of the Company’s Dispute Resolution Policy. The
       Dispute Resolution Policy does not in any way alter the “at will” status of the
       employment relationship.

(Doc. 267-1 at 60.)

       The Dispute Resolution Policy states:

       1. This Dispute Resolution Policy, effective as of October 15, 2008, creates a
       mutual obligation to arbitrate between Brock Holdings I, LLC, its affiliates,
       subsidiaries and parent (the “Brock Group”1), and all employees of The Brock
       Group (collectively, The Brock Group and employees of The Brock Group are
       herein referred to as the “Parties”), and is for the express benefit of all other persons
       or entities included in the definition of the term “Company” and “Company’s
       Customer” (as both terms are hereinafter defined). Each, every, any and all claims,
       disputes and/or controversies now existing or later arising between or among the
       Parties, or between or among the employees of The Brock Group and any other
       person or entity constituting the Company or a Company Customer, whether now
       known or unknown, arising out of or related to employment or termination of
       employment with The Brock Group shall be resolved only through final and
       binding arbitration, pursuant to the Federal Arbitration Act, 9 U.S.C. § 1, et seq.,
       and not by way of court or jury trial. Such claims, disputes, and/or controversies,
       without limitation, include those arising out of or relating to: all issues of
       arbitrability, including but not limited to unconscionability and all grounds as may
       exist at law or in equity for the revocation of any contract, the interpretation or
       application of this Dispute Resolution Policy, employment application process,
       employment relationship, the Company’s Customers, all property upon which,
       and/or with which the employee has or may perform any work or services for or on
       behalf of any person, trade secrets, unfair competition, compensation, breaks and
       rest periods, termination, or harassment and claims arising under the Uniform
       Trade Secrets Act, Civil Rights Act of 1964, Americans With Disabilities Act, Age
       Discrimination in Employment Act, Family Medical Leave Act, Fair Labor
       Standards Act, Employee Retirement Income Security Act, and federal, state, or
       other statutes and/or ordinances, if any, addressing the same or similar subject
       matters, and all other federal, state, or other statutory and common law claims
       including retaliation claims (but excluding other workers' compensation and
       unemployment insurance claims). Nothing in this Dispute Resolution Policy shall
       be deemed to preclude a party from filing or maintaining a charge with the Equal
       Employment Opportunity Commission or National Labor Relations Board or
       bringing an administrative claim before any agency in order to fulfill the party's
       obligation to exhaust administrative remedies before making a claim in arbitration.

       2. The Parties agree that they have engaged in transactions that affect interstate
       commerce.




                                                  6
Case 3:18-cv-00867-JWD-EWD              Document 327         05/18/20 Page 7 of 50



3. All Disputes shall be exclusively resolved by final and binding arbitration
exclusively conducted under the JAMS Employment Arbitration Rules and
Procedures (the “Arbitration Rules”) in effect at the time of the arbitration demand;
provided however, any party may require, by written notice, that nonbinding
mediation be conducted in parallel with the arbitration demand process. At any
time, a copy of such Arbitration Rules is available upon written request to the HR
Department of The Brock Group. All Disputes shall be administered by JAMS and
conducted before one (1) JAMS Arbitrator. A demand for arbitration must be in
writing and delivered by hand or first class mail to the other party within the
applicable statute of limitations period. Any demand for arbitration made to The
Brock Group shall be provided to the Company’s legal department at its corporate
office. The Arbitrator shall resolve all disputes regarding the timeliness or propriety
of the demand for arbitration. The parties agree that in the event the arbitration
services of JAMS are not available, an alternative neutral provider of substantially
similar services mutually agreed to by the parties may be utilized.

4. In arbitration, the parties will have the right to conduct civil discovery and bring
motions, as provided by the Arbitration Rules. However, there will be no right or
authority for any dispute to be brought, heard or arbitrated as a class or collective
action, or in a representative or private attorney general capacity on behalf of a class
of persons or the general public. It is an indispensable condition of the arbitration
that there will be no class arbitration.

5. Each party will pay the fees for his, her or its own attorneys, subject to any
remedies to which that party may later be entitled under applicable law. If an
employee brings a claim, dispute, or controversy subject to this Dispute Resolution
Policy, the employee bears the responsibility for JAMS’s initial filing or case
management fee. All other fees associated with the arbitrator or arbitral forum shall
be paid for by a company in The Brock Group, if it is a party to the arbitration, or
by the applicable person(s) or entity (ies) constituting the Company or Company’s
Customer that is otherwise a party to the arbitration, if no company in The Brock
Group is a party to the arbitration.

6. The Arbitrator may award any party any remedy to which that party is entitled
under applicable law, but such remedies shall be limited to those that would be
available to a party in a court of law for the claims presented to and decided by the
Arbitrator. The Arbitrator will issue a decision or award in writing, stating the
essential findings of fact and conclusions of law. The arbitration shall be
confidential, and, except as may be required by law, neither a party nor an
Arbitrator may disclose the existence, content, or results of any arbitration
hereunder without the prior written consent of both parties. A court of competent
jurisdiction shall have the authority to enter a judgment upon the award made
pursuant to the arbitration.

7. In the event any provision of this Dispute Resolution Policy is determined by a
court of competent jurisdiction to be illegal, invalid or unenforceable, the legality,



                                           7
      Case 3:18-cv-00867-JWD-EWD              Document 327        05/18/20 Page 8 of 50



       validity and enforceability of the remaining provisions shall not be affected thereby,
       except that in no circumstance shall there be class arbitration.

       8. The Brock Group hereby advises you in writing to consult with legal counsel
       regarding the legal consequences of this Dispute Resolution Policy. By
       accepting or continuing employment with The Brock Group, you acknowledge
       that you knowingly and voluntarily accept this Dispute Resolution Policy.

       9. This Dispute Resolution Policy is a mutually binding agreement between The
       Brock Group and all employees. It is distinct, separate and different from any other
       modifiable company policy provision. The Dispute Resolution Policy may not be
       changed or modified by The Brock Group, except with the acceptance of the
       employee after 60 days notice.

       10. The term “Company” means The Brock Group and all related entities, including
       all officers, directors, employees, agents, subcontractors, vendors, shareholders,
       partners, insurers, benefit plans, benefit plan sponsors, fiduciaries, administrators,
       attorneys or affiliates of any company within The Brock Group, and their respective
       representatives, successors and assigns. The term “Company’s Customer” means
       every customer of the Company, client of the Company, and any legal person or
       entity with whom, on the premises of whom, or with any property of whom this
       Company is or has been engaged in any business or provided any service, including,
       but not limited to, each, every, any and/or all parents, subsidiaries, co-employers,
       related entities, and/or all of the officers, directors, employees, agents,
       subcontractors, vendors, shareholders, partners, insurers, benefit plans, benefit plan
       sponsors, fiduciaries, administrators, or affiliates of any of the above, and their
       respective representatives, attorneys, successors and assigns. For avoidance of
       doubt, each of the persons or entities listed in the definitions of “Company” and
       “Company’s Customer” is expressly intended to be third party beneficiaries of this
       Dispute Resolution Policy and may enforce the Dispute Resolution Policy against
       an employee for any claims, disputes, or controversies by or against them by an
       employee.

(Doc. 267-1 at 61-63 (italic emphasis added, bold and underline in original).)

c. Disclosure of the Employee Handbook and the Dispute Resolution Policy during this
   litigation

       When Brock filed its first Amended Complaint on October 12, 2018, it attached a copy of

the 2016 Employee Handbook revised to omit the Dispute Resolution Policy. (Doc. 4-3 at 76.)

Brock’s Second and Third Amended Complaints likewise only attached the 2016 Employee

Handbook (Doc. 57-3 and 192-3.) In responding to requests for production, Brock objected to




                                                 8
       Case 3:18-cv-00867-JWD-EWD                   Document 327          05/18/20 Page 9 of 50



producing the personnel files for Individual Defendants, stating for example, regarding Ken

Rogers’ personnel file:

        REQUEST FOR PRODUCTION NO. 25: Produce Brock’s personnel file
        Concerning Ken Rogers.

        RESPONSE TO REQUEST NO. 25: Brock objects to the request to the extent is
        seeks information that is not relevant to the parties’ claims and defenses or to Phase
        1 discovery. Subject to and without waiving this objection, Brock will produce the
        entire personnel file or relevant portions thereof after a protective order is entered
        in the case.

(Doc. 220-11.)4

        Individual Defendants state that they or their lawyers were not aware that the Dispute

Resolution Policy contained an arbitration agreement until that fact was disclosed during a Rule

37.1 Conference, when counsel for Individual Defendants requested a copy of the Dispute

Resolution Policy to which Brock’s counsel responded, “Do you mean an arbitration

agreement?”. (Doc. 263 at 10-11.) Individual Defendants were not aware of the Dispute

Resolution Policy until it was disclosed following the filing of the Motions to Compel

Arbitration. For example, Richard Rogillio, in his declaration to the Court, states:

        In connection with my employment with Brock, I signed many documents
        regarding my hiring, benefits, insurance, training, and numerous other
        employment-related matters. I may have signed, either directly or electronically,

4
 Brock also objected to producing the signed copy of the Employee Handbook and communications regarding the
personnel file.
        REQUEST FOR PRODUCTION NO. 30: Produce Brock’s Employee Handbook, together with
        Acknowledgement of Receipt of Employee Handbook signed by Ken Rogers.
        RESPONSE TO REQUEST NO. 30: Brock objects to the request because it seeks documents that
        are not relevant to Phase 1 discovery. Subject to and without waiving this objection, Brock is in the
        process of gathering documents and will produce responsive materials once a protective order is
        entered in the case. Brock further refers Rogers to documents attached to its complaints.
        REQUEST FOR PRODUCTION NO. 31: Produce all Documents and Communications Concerning
        Ken Rogers and Brock’s Employee Handbook.
        RESPONSE TO REQUEST NO. 31: Brock objects to the request as overbroad, unduly burdensome,
        and because it seeks documents that are not relevant to Phase 1 discovery. Subject to and without
        waiving this objection, Brock is in the process of gathering documents and will produce responsive
        materials once a protective order is entered in the case. Brock further refers Rogers to documents
        attached to its complaints.
(Doc. 220-11.)


                                                       9
      Case 3:18-cv-00867-JWD-EWD              Document 327        05/18/20 Page 10 of 50



       acknowledgements regarding Brock's Employee Handbook ('Handbook") and
       Dispute Resolution Policy ("Agreement") from time-to-time, but I do not remember
       what was signed and copies were not provided. When I terminated employment
       with Brock, copies were not provided.

       ...

       I understand that Brock's counsel first produced in this Action an Agreement
       bearing my signature on Monday, November 4, 2019, at ll:45 a.m., shortly before
       a telephone conference with the Court regarding stay of proceedings pending
       decision regarding arbitration. A copy of the Agreement is attached to this
       Declaration. I recognize my signature, but I have no recollection of having signed
       this document on July 19, 2010, or of its contents, and I did not have a copy until
       after provided by Brock's counsel on November 4, 2019.

(Doc. 263-1 at 1-2, Richard Rogillio Declaration; see Doc. 263-1 at 5-6, Rhonda Redd

Declaration; Doc. 263-1 at 9-10, Gene Gatlin Declaration; Doc. 263-1 at 13-14, Ken Rogers

Declaration (explaining that while a Dispute Resolution Policy was not disclosed by Brock, a

letter referencing a signed copy of the Dispute Resolution Policy was disclosed); Doc. 263-1 at

16-17, Kristy Bauer Declaration (explaining that Brock disclosed a signed copy of the Employee

Handbook but not a signed copy of the Dispute Resolution Policy).)

d. Judicial process in this case

   1. Temporary Restraining Order/Preliminary Injunction

       On October 25, 2018, soon after commencing this case, Brock sought a temporary

restraining order/preliminary injunction to enforce the non-competition portion of Mr. Rogillio’s

employment contract. (Doc. 21.) In a settlement conference on November 7, 2018, with

Magistrate Judge Wilder-Doomes, the parties reached an agreement to resolve most of the issues

relating to the temporary restraining order/preliminary injunction, except for “the restrictive

covenants contained in Richard Rogillio’s Employment and Non-Competition Agreement with

Brock Services, LLC.” (Doc. 34.) Brock renewed its request for a preliminary injunction on

January 28, 2019. (Doc. 62.) After hearing testimony and oral argument, the Court entered a



                                                 10
      Case 3:18-cv-00867-JWD-EWD              Document 327         05/18/20 Page 11 of 50



Ruling and Order granting the request for a preliminary injunction and enjoining Mr. Rogillio

from performing or managing any work, including by phone, over the Internet, or in person in

the parishes restricted by Section 7.1 of the Employment Agreement until September 3, 2019.

(Doc 158 at 22.) Mr. Rogillio appealed the Court’s Ruling and Order granting the preliminary

injunction and the Fifth Circuit affirmed the Court. (Doc. 213.)

   2. Forensic protocols and discovery disputes

       Over the course of this litigation the parties have agreed to a stipulated forensic protocol

(Doc. 49-1), agreed to a joint protective order (Doc. 228), engaged in extensive discovery, and

participated in monthly in person status conferences with Judge Wilder-Doomes regarding issues

arising during discovery. (Doc. 275, Status Conference Report and Order from Dec. 17, 2019,

(“The Court again reminded counsel of their professional responsibilities to work together to

resolve issues, especially since one party may be required to pay the other party’s attorneys’ fees.

To that end, the Court ordered the parties to have their respective client contacts attend the

January 21, 2020 status conference in person.”)).)

   3. Motions to Dismiss and Answers by Individual Defendants and Apache

       In response to the Second Amended Complaint, Individual Defendants filed a partial

motion to dismiss (Doc. 68), which the Court granted in part and denied in part. (Doc. 179.) The

Court dismissed with prejudice the Defend Trade Secrets Act and Louisiana Uniform Trade

Secrets Act claims against Mr. Rogillio and Mr. Gatlin. (Doc. 179 at 18.) The Court denied the

partial motion to dismiss regarding the other claims, including a misappropriation claim against

Apache, civil conspiracy, and unjust enrichment. (Doc. 179.)

       With the consent of Individual Defendants and Apache, the Court allowed Brock to file a

Third Amended Complaint that re-alleged the Defend Trade Secrets Act and Louisiana Uniform

Trade Secrets Act claims against Mr. Rogillio and Mr. Gatlin. (Doc. 192.) Mr. Rogillio and Mr.


                                                 11
      Case 3:18-cv-00867-JWD-EWD                   Document 327          05/18/20 Page 12 of 50



Gatlin again filed a partial motion to dismiss, which the Court denied without prejudice to re-

urging pending the outcome of the Motions to Compel Arbitration. (Doc. 197; Doc. 270.)

                                   II.      PARTIES’ ARGUMENTS

a. Individual Defendants’ arguments in support of Motions to Compel (Docs. 219, 220, 221,
   223, and 224)5

    1. The Federal Arbitration Act applies

        Individual Defendants argue that the Federal Arbitration Act (“FAA”) applies and this

case cannot proceed in court. (Doc. 219-11 at 7.) Individual Defendants argue that the FAA

states that a written arbitration agreement “shall be valid, irrevocable, and enforceable, save upon

such grounds as exist at law or in equity for the revocation of any contract.” (Doc. 219-11 at 7

(citing 9 U.S.C. § 2).) In support, they cite Dean Witter Reynolds, Inc. v. Byrd, which states that

for issues covered by an arbitration agreement, the FAA “mandates that district courts shall

direct the parties to proceed to arbitration.” (Doc. 219-11 at 7 (quoting Dean Witter, 470 U.S.

213, 218 (1985)).)

        Individual Defendants suggest that the Court apply the Fifth Circuit’s two part test in

determining if arbitration is mandated: (1) whether the parties agreed to arbitrate the dispute, i.e.

whether there is a valid arbitration agreement that the parties’ dispute falls into; and (2) whether

any federal law or policy renders the claim non-arbitrable. (Doc. 219-11 at 7 (citing Will-Drill

Res., Inc. v. Samson Res. Co., 352 F.3d 211, 214 (5th Cir. 2003)).) Applying the test, Individual

Defendants argue, first, that the Employee Handbook provides that the Dispute Resolution Policy

is a binding agreement that applies to Individual Defendants. (Doc. 219-11 at 7 (citing Employee

Handbook, Doc. 219-1 at 3-4).)


5
  The Memorandums in Support of the Motion to Compel present identical law and argument sections. Therefore,
this Ruling and Order cites only to one Memorandum in Support for the general arguments and will point out
individual differences, if applicable.


                                                      12
          Case 3:18-cv-00867-JWD-EWD             Document 327       05/18/20 Page 13 of 50



           Individual Defendants argue that although Brock has failed to produce a copy of the

signed Dispute Resolution Agreement, broad scope of the policy and its applicability to all

employees means that the Individual Defendants were bound by the arbitration agreement and it

can be enforced. (Doc. 219-11 at 8.) Last, Individual Defendants argue that “there are no federal

statutes or policies that would preclude arbitration of the claims and defenses at issue.” (Doc.

219-11 at 8.)

b. Brock Service’s response

       1. Individual Defendants waived the right to arbitrate

           In opposition, Brock argues that because this case has been heavily litigated for 397

days,6 with five complaints, a court-supervised settlement of certain issues, two motions to

dismiss, an answer, two injunction hearings, an appeal of a preliminary injunction, a complex

scheduling order, and three forensic protocols, along with status conferences and discovery,

Individual Defendants have waived arbitration by substantially invoking the judicial process.

(Doc. 256 at 1-2.) As such, Brock urges the Court to deny the motions to compel arbitration as

an unfair and inefficient attempt to re-litigate issues ruled on by this Court. (Doc. 256 at 2.)

           Brock cites Walker v. J.C. Bradford & Co., for the proposition that “The Fifth Circuit

‘do[es] not look kindly upon parties who use federal courts to advance their causes and then seek

to finish their suits in the alternate fora that they could have proceeded to immediately.’” (Doc.

256 at 4 (quoting Walker v. J.C. Bradford & Co., 938 F.2d 575, 577 (5th Cir. 1991)).) Brock

delineates that “a party waives its right to arbitrate when it ‘substantially invokes the judicial

process to the detriment or prejudice of the other party.’” (Doc. 265 at 5 (citing Walker, 938 F.2d




6
    At the time of the filing of the response.


                                                   13
      Case 3:18-cv-00867-JWD-EWD               Document 327        05/18/20 Page 14 of 50



at 577).) Brock details that waiver is a question of fact specific to the case. (Doc. 256 at 5 (citing

Tenneco Resins, Inc. v. Davy Int’l, AG, 770 F.2d 416, 420 (5th Cir. 1985)).

           A. Individual Defendants substantially invoked the judicial process

       Overall, Brock argues that Individual Defendants have waived the right to arbitrate

“because (1) they substantially invoked the judicial process and (2) changing forums at this late

stage would prejudice Brock.” (Doc 256 at 5.)

       Brock asserts that Individual Defendants substantially invoked the judicial process by

fiercely defending this litigation over the course of a year without raising arbitration as an issue.

Brock highlights the “extensive motion practice and discovery (which is governed, in part, by

three forensic protocol orders and a complex scheduling order overseen by the Court) already

completed by the parties” as evidence that Individual Defendants have substantially invoked the

judicial process.

       Brock cites numerous cases wherein courts, including the Fifth Circuit, have found that

filing a substantive motion to dismiss and participating in discovery was sufficient to

substantially invoke the judicial process. (Doc. 256 at 6-7 (citing, in part, Forby v. One Techs.,

L.P., 909 F.3d 780, 785 (5th Cir. 2018) (“[w]hen a party fails to demand arbitration and engages

in activity inconsistent with the intent to arbitrate, the party later opposing a motion to compel

may more easily show that its position has been prejudiced.”); Janvey v. Alguire, 847 F.3d 231,

243, n. 11 (5th Cir. 2017) (finding waiver where defendant participated in discovery and filed

motion to dismiss); Leal v. Sinclair Broad. Grp., Inc., No. 16-679, 2017 WL 1458810, at *4

(W.D. Tex. Apr. 25, 2017) (“By removing this case to Federal Court and filing a substantive

motion to dismiss, Defendants demonstrated a clear and unmistakable ‘disinclination’ to arbitrate

this case.”); Jallo v. Resurgent Capital Servs., LP, 131 F. Supp. 3d 609, 615-16 (E.D. Tex. 2015)

(“Defendants, at the very least, substantially litigated this matter, filing much more than a


                                                  14
      Case 3:18-cv-00867-JWD-EWD              Document 327        05/18/20 Page 15 of 50



perfunctory motion to dismiss and attempting to halt discovery until a decision was rendered on

the merits of the case.”)).) Applying the waiver standard to this case, Brock argues that

Individual Defendants substantially invoked the judicial process because they entered into a

Court supervised settlement regarding the temporary restraining order and sought dismissal of

the claims without raising arbitration. (Doc. 256 at 7.)

       Brock points out that it is only when it filed the Fourth Amended Complaint with new

allegations learned during discovery that Individual Defendants sought arbitration. (Doc. 256 at

7). Brock analogizes the filing of the Fourth Amended Complaint to an adverse ruling by a court,

citing Nicholas v. KBR, Inc., which states that the “belated decision seeking arbitration is

particularly troubling given that it came on the heels of an adverse ruling.” (Doc. 256 at 7

(quoting Nicholas v. KBR, Inc., 565 F.3d 904, 909 (5th Cir. 2009)) (citing also Hurley v.

Deutsche Bank Tr. Co. Americas, 610 F.3d 334, 339 (6th Cir. 2010); St. Mary’s Med. Ctr. of

Evansville, Inc. v. Disco Alum. Prod. Co., 969 F.2d 585, 589 (7th Cir. 1992); cf. BOSC, Inc. v.

Bd. of Cty. Comm’s of Cty. of Bernalillo, 853 F.3d 1165, 1176 (10th Cir. 2017)). Therefore,

Brock maintains that Individual Defendants have substantially invoked the judicial process.

           B. Compelling arbitration would prejudice Brock

       Under the second prong, Brock argues that compelling arbitration would prejudice Brock

because: (1) Individual Defendants can bypass rulings of the Court to re-seek dismissal of

Brock’s claims; (2) the settlement agreement, forensic protocols, and scheduling orders will have

to be renegotiated in arbitration by the arbitrator; (3) further delay will increase damages to

Brock due to the confidential information allegedly held by Apache and Individual Defendants;

(4) Brock will face increased costs of litigation. (Doc. 256 at 8-9.) Therefore, Brock argues that

the Court should find arbitration would prejudice Brock.

   2. Brock is not to blame for Individual Defendants’ delay in seeking arbitration


                                                 15
         Case 3:18-cv-00867-JWD-EWD            Document 327       05/18/20 Page 16 of 50



          Brock argues that Individual Defendants cannot suggest their delay in seeking arbitration

is due to Brock because Individual Defendants had actual knowledge of the arbitration

agreements. (Doc. 256 at 9.) Brock asserts that the Individual Defendants had actual knowledge

because: (1) Individual Defendants signed the arbitration agreements at issue; and (2) the

Employee Handbook is part of the public record and it states in Section 8“[i]f an employee is

still dissatisfied with the Company response to the situation, the employee may then arrange for

an independent arbitration/mediation as outlined in the Dispute Resolution Policy.” (Doc. 256 at

9.) Brock argues that even if this does not amount to actual knowledge, it amounts to

constructive knowledge. (Doc. 256 at 9 (citing Huntington Bank v. Merrill Lynch, 77 F.3d 479

(5th Cir. 1996) (finding waiver after considering that “[t]he district court clearly found that

Huntington was at least on constructive notice as to the existence of the arbitration

agreements.”). Brock likewise dismisses Individual Defendants’ citation to other cases involving

Brock, as only indicative of the fact that the party seeking arbitration has the burden to do so in a

timely manner.

          Therefore, Brock argues that because Individual Defendants had constructive, if not

actual, knowledge of their arbitration rights, the Court should not excuse Individual Defendants’

delay.

   3. Bauer and Rogers did not enter into arbitration agreements

          Brock asserts that Ms. Bauer and Mr. Rogers did not sign arbitration agreements and can

only compel arbitration if the Court finds that the agreement applies to non-parties. (Doc. 256 at

10 (citing Halliburton Energy Servs. v. Ironshore Specialty Ins. Co., 21 F.3d 522, 531 (5th Cir.

2019)).) Because Ms. Bauer and Mr. Rogers do not provide a basis to compel arbitration under

any applicable principle of state law, Brock argues the Court should rule that Ms. Bauer and Mr.




                                                 16
      Case 3:18-cv-00867-JWD-EWD               Document 327        05/18/20 Page 17 of 50



Rogers did not have the right to arbitrate and, in addition, waived any rights they may have had.

(Doc. 256 at 10-11.)

c. Individual Defendants’ reply

   1. Defendants have not waived mandatory arbitration

           A. Waiver of arbitration rights must be knowing

       Individual Defendants argue that, not only does Brock misapply the standard for waiver

of arbitration, but also that “waiver of arbitration is not a favored finding and there is a

presumption against it.” (Doc. 263 at 2 (citing Lawrence v. Comprehensive Bus. Servs. Co., 833

F.2d 1159, 1164 (5th Cir. 1987); see Subway Equipment Leasing v. Forte, 169 F.3d 324, 326

(5th Cir. 1999) (“there is a strong presumption against waiver of arbitration.”).) Individual

Defendants argue that wavier of arbitration is fact specific to each case, with doubts resolved in

favor of arbitration. (Doc. 263 at 2 (citing Tenneco Resins, 770 F.2d at 420).) Individual

Defendants assert that waiver occurs when a party substantially invokes the judicial process to

the detriment or prejudice of the other party. (Doc. 263 at 3 (citing Walker, 938 F.2d at 577-

578).) Because Brock, not Individual Defendants, substantially invoked the judicial process and

concealed the mandatory mutual arbitration agreement from Individual Defendants, they reason

that Individual Defendants have not waived arbitration. (Doc. 263 at 3.)

       Individual Defendants maintain that delay between filing of the suit and the demand for

arbitration is not determinative. (Doc. 263 at 3 (citing Walker, 938 F.2d at 577-578, see also

American Dairy Corp. v. Tantillo, 536 F. Supp. 718 (M.D. La.1982); Tristar Financial Ins.

Agency, Inc. v. Equicredit Corp. of America, 97 Fed. App’x 462, 465 (5th Cir. 2004)).) Further,

they assert that extensive participation in the litigation does not rise to the level of waiver. (Doc.

263 at 3.) Individual Defendants cite in support the Fifth Circuit case Tenneco Resins, Inc. v.

Davy Int’l, AG, which states:


                                                  17
      Case 3:18-cv-00867-JWD-EWD               Document 327        05/18/20 Page 18 of 50



       While it is true that Davy waited almost eight months before moving that the district
       court proceedings be stayed pending arbitration, and, in the meantime, participated
       in discovery, this and other courts have allowed such actions as well as considerably
       more activity without finding that a party has waived a contractual right to arbitrate.

(Doc. 263 at 3-4 (citing Tenneco Resins, 770 F.2d at 420-21).)

        Instead, Individual Defendants argue that for a party to waive its arbitration rights, the

party must be actually aware of its right to arbitrate and to choose to proceed with litigation.

(Doc. 263 at 4 (citing Tristar, 97 Fed. App’x at 464-65 (“Litigating a dispute in ignorance of the

right to arbitrate does not demonstrate such a desire.”) (citation omitted)).) Therefore, “a party

must be knowledgeable of its right to arbitration in order to have waived the right.” (Doc. 263 at

5 (citing Forby v. One Technologies, L.P., 909 F. 3d 780, 784 (5th Cir. 2018) (“One Tech was

fully aware of its right to compel arbitration when it filed its 12(b)(6) motion to dismiss.”)).)

       Individual Defendants point the Court to the Fifth Circuit’s decision in TriStar v.

Equicredit, which dealt with a mandatory arbitration clause in a service agreement between the

parties. (Doc. 263 at 5 (citing 97 Fed. App’x at 464).) Individual Defendants analogize this case

to TriStar where, despite Equicredit threatening litigation, conducting discovery, filing motions,

and waiting eight months to compel arbitration, the Fifth Circuit reasoned

       Equicredit was in the process of winding down its business and vastly downsizing
       its staff during the litigation and did not have the ready access to important
       documents that would be expected of a typical ongoing corporate enterprise.
       According to the appellees' original complaint, Equicredit sold its loan portfolio
       and all the Equicredit employees who dealt with Tristar are now gone. Given these
       circumstances and the apparent inadvertence of Equicredit in failing to discover the
       1999 agreement, Equicredit should not be deemed to have waived its right to
       arbitrate. Waiver is ordinarily the knowing and voluntary relinquishment of a
       known right. See United States v. Olano, 507 U.S. 725, 733, 113 S.Ct. 1770, 123
       L.Ed.2d 508 (1993) (“Whereas forfeiture is the failure to make the timely assertion
       of a right, waiver is the intentional relinquishment or abandonment of a known
       right.”) (internal quotation marks omitted). Such a knowing waiver did not occur
       here. We have also explained, along the same lines, that the invocation of the
       judicial process that effects a waiver requires the waiving party to
       demonstrate a desire to resolve the arbitrable dispute through litigation rather
       than arbitration. Texaco Exploration, 243 F.3d at 912; Subway Equip. Leasing


                                                 18
      Case 3:18-cv-00867-JWD-EWD               Document 327        05/18/20 Page 19 of 50



       Corp. v. Forte, 169 F.3d 324, 329 (5th Cir.1999). Litigating a dispute in
       ignorance of the right to arbitrate does not demonstrate such a desire.

       The result would be different if Equicredit deliberately took advantage of the
       procedures available in court and then sought to compel arbitration. We are
       persuaded from the record that Equicredit did not so act. The result might also be
       different if Equicredit sought arbitration only after suffering a major defeat in
       district court. Again, we are persuaded that Equicredit is not attempting two bites
       at the apple. It moved to compel arbitration shortly after discovering the existence
       of the 1999 agreement. Appellees did not demonstrate deliberate delay on
       Equicredit's part in seeking arbitration.

(Doc. 263 at 5-6 (citing id. at 466).) Individual Defendants also argue that the Fifth Circuit’s

statement, that the plaintiff was not on sound footing in arguing waiver when it had failed to

disclose the existence of the service agreement with the mandatory arbitration clause, applies in

this case. (Id.) Further, Individual Defendants contend that the Fifth Circuit dismissed the

plaintiff’s arguments that the delay was prejudicial because the plaintiff “initiated this suit in

federal district court and obviously intended to participate in such pretrial proceedings and

discovery as are routine in that forum.” (Doc. 263 at 7 (citing id. at 464-65; see also Cleveland v.

UBS Financial Services, Inc., 2011 WL 5870540 (granting a defendant’s motion to compel

arbitration when it was discovered later in the litigation after defendant had filed motions to

dismiss).)

       Individual Defendants distinguish Brock’s reliance on Huntington Bank, arguing that in

the production of the arbitration agreements prior to the suit being filed meant that both parties

were aware of the mandatory arbitration agreement and nevertheless perused the case in district

court. (Doc. 263 at 8 (citing Huntington Bank, 77 F.3d 479).) Whereas in this case, the

mandatory arbitration agreement was not disclosed to Individual Defendants, nor did they choose

to avail themselves of a judicial remedy by filing suit. (Doc. 263 at 8.)




                                                  19
      Case 3:18-cv-00867-JWD-EWD              Document 327       05/18/20 Page 20 of 50



           B. Delay in seeking arbitration was the result of Defendants’ ignorance of the right
              to arbitrate

       Individual Defendants argue that there is no “adverse” ruling that they are seeking to

avoid by filing the motion to compel. (Doc. 263 at 8.) Instead, they assert “[Individual]

Defendants were simply unaware of the underlying arbitration agreements.” (Doc. 263 at 8.)

Individual Defendants explain that they did not recall the arbitration agreement because:

       At the beginning of their employment with Brock, the Individual Defendants signed
       many documents in connection with their employment, and signed
       acknowledgments of various updated or amended policies as the years went on.
       This included but was by no means limited to the Dispute Resolution Policy, and it
       also included documents or agreements pertaining to hiring, benefits, insurance,
       training, and other matters. When they terminated their employment with Brock,
       the Individual Defendants were not provided with copies of the various documents
       they had signed during their time with Brock. The Individual Defendants could not
       have possibly recounted each and every document that they signed during their
       terms of employment.

(Doc. 263 at 8-9 (citing Docs. 263-1-263-5, Declarations of Individual Defendants).) Individual

Defendants also maintain that Brock’s current employees do not have access to their personnel

files nor recall whether they signed the Dispute Resolution Policy. (Doc. 263 at n.3 (citing Doc.

263-6, Dep. of Courtney St. Romain; Doc. 263-7, Dep. of Jeff Paxton).)

       In addition, Individual Defendants argue that the Complaint, in each of its iterations, does

not specifically mention the Dispute Resolution Policy. (Doc. 263 at 9) Although Brock attached

a copy of one version of the Employee Handbook to its First Amended Complaint, neither the

Section 8.1 – Employee Grievances nor Section 8.2 – Dispute Resolution Policy, contain the

mandatory arbitration agreement at issue, which was instead a separate agreement not included

in the Employee Handbook. (Doc. 263 at 9.) Section 8.1 – Employee Grievances mentions that

employees may seek out “arbitration/mediation” as outlined in the Dispute Resolution Policy.

Section 8.2 – Dispute Resolution Policy does not mention arbitration. (Id.)




                                                20
      Case 3:18-cv-00867-JWD-EWD              Document 327        05/18/20 Page 21 of 50



       Individual Defendants provide a timeline of the litigation to detail that Brock failed to

disclose the mandatory arbitration agreement until October 22, 2019. They outline: (1) January

31, 2019, Brock identified the Individual Defendants’ personnel files and employment

agreements as relevant documents in its initial disclosures, yet failed to provide the Dispute

Resolution Files or any documents from the personnel files; and (2) in written discovery requests

Brock refused production of the personnel files and documents relating to the Employee

Handbook because Brock deemed them “not relevant,” as well as proprietary and confidential.

(Doc. 263 at 10 (citing Doc. 221-4, at Response to Request for Production No. 25, 30, 31).

Individual Defendants detail that on October 22, 2019, the parties met for a Rule 37.1 conference

at which counsel for Individual Defendants requested a copy of the Dispute Resolution Policy to

which Brock’s counsel responded, “Do you mean an arbitration agreement?”. The parties agreed

that Brock’s counsel would provide the Dispute Resolution Policy after a protective order was

entered. (Doc. 263 at 10-11.)

       Individual Defendants assert that up and until this point, they did not realize that the

Dispute Resolution Policy was an arbitration agreement. (Doc. 263 at 11.) As such, counsel for

Individual Defendants started to research case law to determine if the Dispute Resolution Policy

was referenced in other cases, which it was, and concluded that the arbitration agreement likely

applied to this case. (Doc. 263 at 11.) On October 24, 2019, Individual Defendants sent demands

for arbitration to counsel for Brock. On October 25, the parties entered a Stipulated Protective

Order. (Doc. 263 at 12.) On November 3, and November 4, after Individual Defendants filed the

motions to compel at issue, Brock partially produced Individual Defendants’ personnel files,

including the Dispute Resolution Policies signed by Mr. Rogillio, Mr. Gatlin, and Ms. Redd.

(Doc. 263 at 12.)




                                                21
      Case 3:18-cv-00867-JWD-EWD              Document 327        05/18/20 Page 22 of 50



       Individual Defendants contrast the disclosures made by Brock’s general counsel, Ms.

Krystal Hunter, in an unrelated action, Carl Lee v. Brock Services, to those made in this case. In

the Lee case, Ms. Hunter provided an affidavit outlining:

       1. She is “familiar with Brock’s arbitration policy known as the Dispute Resolution
       Policy;” 2. She has access to the personnel records and files relating to current and
       former Brock employees; 3. That “Brock has at all relevant times, and continues to
       this day, to maintain a mandatory arbitration policy applicable to all employees.
       This policy is set forth in the [Dispute Resolution Agreement]….” [and] 4. That
       Brock conditioned its decision to employ Mr. Lee on him signing the Dispute
       Resolution Policy.

(Doc. 263 at 12-13 (citing Affidavit of Krystal Hunter, Carl Lee v. Brock Services, filed

1/31/2018, Case No. 1:17-cv-00272-LG-RHW (S.D. Miss.); attached to Redd’s Motion to

Compel Arbitration herein at Doc. 220-6).) In this case, Ms. Hunter’s declaration does not

disclose a mandatory mutual arbitration policy. (Doc. 263 at 12 (citing Doc. 21-3).)

       Individual Defendants also contrast the disclosures made by Donnie Oliver, Brock’s

Human Resources Regional Business Partner, in a declaration in Hampton, et. al v. McDermott,

Inc., et al, and in his deposition in this case. (Doc. 263 at 13.) In the Hampton case, with the

dispute resolution policy attached, Mr. Oliver declared

       (1) “In my role as HR Business Partner, I have access to Brock’s policies and
       personnel records, and I am an authorized custodian of Brock’s personnel records.”
       (2) “I personally reviewed Brock’s employee records....” (3) “Prior to commencing
       work for Brock…, Mr. Greene signed a Dispute Resolution Policy (the
       “Agreement”). …The Agreement is a stand-alone two-page document.” (4) “As
       part of the onboarding process for each project, Brock presented a copy of its
       Dispute Resolution Policy to Mr. Green….” [and] (5) “In consideration for signing
       the Agreement, Brock ultimately hired Mr. Green….”

(Doc. 263 at 13-14 (citing Doc. 263-9).) In contrast, Mr. Oliver, in his deposition in this case,

stated he only had a general understanding of an employee’s personnel file, denied having

knowledge of the documents relating to onboarding, and failed to mention the dispute resolution

policy or the mandatory arbitration agreement. (Doc. 263 at 13 (citing Doc. 263-8, Deposition of



                                                 22
      Case 3:18-cv-00867-JWD-EWD               Document 327       05/18/20 Page 23 of 50



Donnie Olivier at 7, 20, 43-53).) Individual Defendants conclude that because Brock has filed

motions to compel arbitration under its dispute resolution policy in multiple cases and that

Brock’s corporate representatives have made declarations under oath concerning the arbitration

agreement, Brock has improperly hidden the mandatory arbitration agreement from Individual

Defendants in this case. Individual Defendants argue that their motions to compel arbitration,

which were filed soon after learning that the mandatory arbitration agreement applies, were only

delayed because of Brock’s actions.

           C. Brock has not been prejudiced by delay in seeking arbitration

       Individual Defendants argue that Brock has not met its burden to show that it has been

prejudiced by participating in this litigation. (Doc. 263 at 15 (citing Forby v. One Technologies,

L.P., 909 F.3d 780, 784-85 (“In addition to invocation of the judicial process, the party opposing

arbitration must demonstrate prejudice before we will find a waiver of the right to arbitrate.

Prejudice “refers to the inherent unfairness in terms of delay, expense, or damage to a party’s

legal position that occurs when the party’s opponent forces it to litigate an issue and later seeks

to arbitrate that same issue.”) (citations omitted).)

       Because Brock filed suit, despite being aware of the mandatory arbitration agreement,

concealed Individual Defendants’ personnel files, and refused production of the Dispute

Resolution Policy until after the motions to compel arbitration had been filed, Individual

Defendants argue that Brock was not prejudiced by the delay. (Doc. 263 at 16.) In addition,

Individual Defendants argue that they are the party prejudiced by the delay in disclosing the

arbitration agreement because Brock filed highly inflammatory allegations against Individual

Defendants in a public forum. (Id.) Therefore, Individual Defendants conclude that “Brock is in

no position to play the part of victim.” (Doc. 263 at 17.)

   2. Bauer and Rogers are parties to the Dispute Resolution Policy


                                                  23
      Case 3:18-cv-00867-JWD-EWD              Document 327       05/18/20 Page 24 of 50



         Individual Defendants argue that the Court should conclude Ms. Bauer and Mr. Rogers

signed arbitration agreements because Brock has not produced complete copies of Individual

Defendants’ personnel files; testimony from Brock’s corporate representatives in other cases

shows that the mandatory arbitration policy is applicable to all employees; and both Ms. Bauer

and Mr. Rogers signed updated Employee Handbooks incorporating the terms of the Dispute

Resolution Policy by reference. (Doc. 263 at 17-18.)

       In the alternative, Individual Defendants argue that if the Court does not find that Ms.

Bauer and Mr. Rogers signed the Dispute Resolution Policy, then the Court should apply

equitable estoppel to mandate arbitration of the claims against Ms. Bauer and Mr. Rodgers

because they are intertwined with the other claims. (Doc. 263 at 19.)

d. Brock Service’s sur-reply

   1. Individual Defendants have waived the right to arbitrate

       Brock argues that Individual Defendants “do not seriously contest” that they have

substantially invoked the judicial process or that Brock will be prejudiced if compelled to

arbitrate and therefore the Court should find waiver. (Doc. 267 at 1.)

           A. Defendants’ knowledge arguments are misplaced

       Brock argues that it correctly applied the Fifth Circuit’s two prong test to determine if a

party has waived arbitration by showing that Individual Defendants (1) substantially invoked the

judicial process; and (2) compelling arbitration will prejudice Brock. (Doc. 267 at 4 (citing

Forby, 909 F. 3d at 783).) Brock reiterates that the Court should ignore Individual Defendants’

knowledge arguments because the Individual Defendants personally signed the arbitration

agreements and therefore had actual knowledge of their existence. (Doc. 267 at 4.)

       Brock contends that accepting the argument that Individual Defendants forgot about the

arbitration agreements and therefore do not have knowledge of their arbitration rights would


                                                24
      Case 3:18-cv-00867-JWD-EWD              Document 327        05/18/20 Page 25 of 50



“eviscerate basic principles of contract law.” (Doc. 267 at 5 (citing In re Cajun Elec. Power

Coop., Inc., 791 F.2d 353, 359-60 (5th Cir. 1986) (“One who has executed a written contract in

ignorance of its contents cannot set up his ignorance to avoid the obligation in the absence of

fraud or misrepresentation.”)).) Brock distinguishes the cases relied upon by Individual

Defendants, reasoning that forgetting an arbitration right is not the same as ignorance of that

right. (Doc. 267 at 5.) Further, Brock highlights that unlike Tristar, wherein the agreement with

the arbitration clause was not referenced in the complaint, Individual Defendants were aware of

the Dispute Resolution Policy from September 2016 because Mr. Rogillo’s non-competition

agreement references the Dispute Resolution Policy. (Doc. 267 at 5 (citing Doc. 1-1 at ¶ 1).)

Finally, Brock maintains that a copy of the Dispute Resolution Policy is in the information that

Individual Defendants took with them to Apache and could be found both on the Apache server

and on Ms. Bauer’s external storage device. (Doc. 267 at 6 (citing Doc. 267 at 1, Dec. of D.

Hendershott).)

           B. Individual Defendants substantially invoked the judicial process

       Brock argues that Individual Defendants substantially invoked the judicial process

because of the cumulative actions they took over the year from the commencement of the case to

the filing of the motions to compel. (Doc. 267 at 6.) Brock asserts it filed the case seeking

emergency injunctive relief and therefore waived its own right of arbitration. Individual

Defendants, Brock argues, invoked the judicial process by filing motions to dismiss and

appealing the preliminary injunction entered by this Court to the Fifth Circuit. (Doc. 267 at 7.)

       Brock posits that Individual Defendants now seek to compel arbitration because the

ongoing and “extensive forensics uncovered Apache’s pervasive and ongoing misappropriation

of Brock’s confidential, proprietary, and trade secret information.” (Doc. 267 at 7.) Brock argues

that waiver seeks to prevent litigants, who like Individual Defendants, “test the waters in


                                                 25
         Case 3:18-cv-00867-JWD-EWD                    Document 327          05/18/20 Page 26 of 50



litigation before deciding whether they would be better off in arbitration.” (Doc. 267 at 7

(quoting Nicolas, 565 F.3d at 909).) Brock argues that Individual Defendants have an improper

motive or seek a tactical advantage in compelling arbitration because it was “just days after

Brock filed a damaging amended pleading, having identified new facts learned in discovery, that

[Individual] Defendants purportedly began searching various federal courts and case law to find

out if Brock ever referenced the Dispute Resolution Policy in any other cases.” (Doc. 267 at 7.)

               C. Compelling arbitration would substantially prejudice Brock

           Further, Brock reiterates that compelling arbitration would substantially prejudice Brock.

First, Brock refutes the argument that Individual Defendants were prejudiced by Brock’s alleged

failure to disclose the Dispute Resolution Policy because it was referenced in the non-

competition agreement and within the Employee Handbook and, in addition, was pirated by Ms.

Bauer. (Doc. 267 at 7.) Second, Brock details that prejudice will occur because its confidential

business information will remain in Apache’s hands without the Court’s authority to oversee

compliance with the settlement order regarding the initial motion for preliminary injunction. (Id.

at 8) Further, it is prejudiced by accumulating damages because of Individual Defendants and

Apache’s actions. (Id.) Last, that it is prejudiced by skyrocketing litigation costs by having to re-

litigate issues without the institutional knowledge of the Court. (Doc. 267 at 8.)

      2. Non-signatories should not be permitted to compel arbitration

               A. The presumption against permitting non-signatories to arbitrate, which weighs in
                  favor of finding waiver7

           Brock argues that Bauer, Rogers and Apache are non-signatories to any arbitration

agreement with Brock. As such, it asserts that estoppel does not warrant arbitration of the claims

against the non-signatories. (Doc. 267 at 9.)


7
    Brock incorporates the arguments in its response to Apache’s Motion to Compel Arbitration. (Doc. 260.)


                                                          26
      Case 3:18-cv-00867-JWD-EWD               Document 327        05/18/20 Page 27 of 50



           B. Brock’s decision to not waive its arbitration rights in other disputes is irrelevant

       Brock urges the Court to ignore Individual Defendants’ arguments regarding its decision

to pursue arbitration in other cases because: (1) Brock may waive arbitration rights and pursue

litigation; (2) this case is unique because it was filed to pursue emergency injunctive relief; (3)

Individual Defendants did not ask the corporate representative Mr. Oliver about the Dispute

Resolution Policy during his deposition; (4) Brock, in the other cases, acted timely to compel

arbitration. (Doc. 267 at 9-10.) Therefore, Brock concludes that the Court should find Individual

Defendants waived their right to arbitration and deny the motions to compel.

e. Apache’s arguments

       Apache acknowledges that it is not a signatory to an arbitration agreement, but it also

argues that compelling arbitration of Brock’s claims against Apache is appropriate under the

equitable estoppel theory of intertwined claims. (Doc. 249-3 at 1.) In the alternative, Apache asks

the Court to stay Brock’s claims against Apache pending the completion of arbitration between

the Individual Defendants and Brock. (Doc. 249-3 at 2.)

   1. The Court should compel arbitration of Brock’s claims against Apache under the
      intertwined-claims doctrine.

       Apache argues that equitable estoppel, specifically the intertwined claims doctrine,

permits a non-signatory to an arbitration agreement to compel a signatory to arbitrate if either:

(1) the signatory asserts a contractual claim against a non-signatory, then refuses to honor the

arbitration provision in that contract; or (2) the signatory asserts a claim of substantially

interdependent and concerted misconduct by both the non-signatory and one or more of the

signatories to the contract. (Doc. 249-3 at 3 (citing Pershing, LLC v. Bevis, 606 Fed. Appx. 754,

757 (5th Cir. 2015)).) Under the second theory, Apache argues that a third-party non-signatory

can compel arbitration:



                                                  27
      Case 3:18-cv-00867-JWD-EWD              Document 327        05/18/20 Page 28 of 50



       when the signatory to the contract containing an arbitration clause raises allegations
       of substantially interdependent and concerted misconduct by both the nonsignatory
       and one or more of the signatories to the contract. Otherwise the arbitration
       proceedings between the two signatories would be rendered meaningless and
       the federal policy in favor of arbitration effectively thwarted.

(Doc. 249-3 at 3-4 (quoting Grigson v. Creative Artists Agency, LLC, 210 F.3d 524, 527 (5th Cir.

2000), quoting MS Dealer Serv. Corp. v. Franklin, 177 F.3d 942, 947 (11th Cir. 1999) (emphasis

added by Apache)).)

       Apache cites as support Grigson v. Creative Artists Agency L.L.C., in which the Fifth

Circuit affirmed the District Court’s order compelling arbitration of a third-party non-signatory

on the basis of the intertwined claims theory. (Doc. 249-3 at 4 (citing Grigson, 210 F.3d at 528-

530).) Apache argues that the Fifth Circuit, in Grigson, recognized that applying equitable

estoppel to compel arbitration of claims against a non-signatory prevents “an obvious attempt to

make end-run around [an] arbitration clause.” (Id. at 5.)

       Apache also maintains that the Fifth Circuit examined the application of equitable

estoppel by non-signatory under the intertwined claims doctrine in Hill v. G E Power Systems,

Inc., 282 F.3d 343 (5th Cir. 2002). In Hill, the plaintiff alleged that “GECC and GEPSI worked

in tandem to misappropriate Canatxx's trade secrets and to fraudulently induce it to contract with

them.” (Doc. 249-3 at 6 (citing Hill, 282 F.3d at 349).) Although GECC was not a signatory to

the arbitration agreement, it filed a motion to compel arbitration and a motion to stay the

proceeding until arbitration had been completed. (Id.) The district court denied both motions.

(Id.) The Fifth Circuit reversed on the issue of staying the litigation because the claims were

“inseparable in any practical way.” (Id. (citing Hill, 282 F.3d at 348).) The Fifth Circuit affirmed

the district court’s denial of the motion to compel arbitration using an abuse of discretion

standard. However, the Fifth Circuit also clarified that it would have been within the district

courts discretion to compel arbitration under the intertwined-claims doctrine, reasoning:


                                                 28
      Case 3:18-cv-00867-JWD-EWD              Document 327        05/18/20 Page 29 of 50



       That second circumstance is “when the signatory to the contract containing an
       arbitration clause raises allegations of substantially interdependent and concerted
       misconduct by both the nonsignatory and one or more of the signatories to the
       contract.” The complaint alleged that GECC and GEPSI worked in tandem to
       misappropriate Canatxx's trade secrets and to fraudulently induce it to contract with
       them. At the same time Canatxx is denying that its claims are intertwined with the
       Termination Agreement, it alleges interdependent and concerted misconduct by
       GECC and GEPSI.

(Doc. 249-3 at 7 (citing Hill, 282 F.3d at 349).)

       Applying the Fifth Circuit standard, Apache argues that it meets the second basis for

applying the intertwined claims doctrine, reasoning:

       Brock (signatory) has asserted claims of actual (not merely substantially)
       interdependent and concerted misconduct between the nonsignatory (Apache), and,
       not merely one but with all of the other signatories (Individual Defendants).
       Grigson, supra. Brock’s claims against Apache arise out of exact same operative
       facts at issue between Brock and the Individual Defendants. Brock alleges that the
       Individual Defendants violated the terms of their employment and the law by taking
       jobs at Apache and divulging trade secrets and other confidential information to the
       company, its major competitor. Brock even specifically pleads conspiracy, alleging
       that Apache and the Individual Employees conspired to improperly obtain and then
       use Brock confidential, proprietary information and/or trade secrets to unlawfully
       compete, profit from, and to harm Brock.

(Doc. 249-3 at 8.)

       In addition, Apache points out that the Dispute Resolution Policy specifically

contemplates non-signatory third parties such as “Company Customers.” The Dispute Resolution

Policy also applies to trade secret claims such as those at issue in this case. Apache argues that

because it rents scaffolding from Brock, it falls under the definition of “Company Customer,”

which the Dispute Resolution Policy specifically incorporates as a third-party beneficiary. (Doc.

263 at 8.) Therefore, Apache concludes that Brock should not be surprised by Apache seeking to

arbitrate these claims “given the broad language of its arbitration provision and the nature of this

dispute.” (Doc. 249-3 at 9-10.)

   2. In the alternative, Brock’s claims against Apache should be stayed until arbitration has
      been completed.


                                                    29
         Case 3:18-cv-00867-JWD-EWD              Document 327        05/18/20 Page 30 of 50



          In the alternative, Apache asks the Court to stay Brock’s claims against Apache pending

the completion of arbitration. Apache again cites Hill which explained the justification of the

stay, stating:

          We have long held that if a suit against a nonsignatory is based upon the same
          operative facts and is inherently inseparable from the claims against a signatory,
          the trial court has discretion to grant a stay if the suit would undermine the
          arbitration proceedings and thwart the federal policy in favor of arbitration . . . . A
          suit against a nonsignatory that is based upon the same operative facts and is
          inherently inseparable from the claims against a signatory will always contain
          “issue[s] referable to arbitration under an agreement in writing.”

(Doc. 249-3 at 9 (citing Hill, 282 F.3d at 347).) Apache reasons that because Brock’s claims

against Apache and Individual Defendants are intertwined in the same operative facts, permitting

Brock’s claims to go forward would thwart the federal policy in favor of arbitration. (Doc. 249-3

at 9.)

f. Brock Service’s response

    1. Apache waived the ability to argue arbitration should be compelled

             A. Apache substantially invoked the judicial process

          Brock reiterates its arguments regarding waiver stating that Apache substantially invoked

the judicial process and compelling arbitration would prejudice Brock. (Doc. 260 at 3 (citing

Walker, 938 F.2d at 577).) Brock outlines that Apache litigated the case without reference to

arbitration and did not move to compel arbitration “until after Brock discovered additional

information that is damning to Apache’s case, which in turn prompted Brock to seek leave to file

a Fourth Amended Complaint.” (Doc. 260 at 5.) Moving to compel arbitration at this point in the

litigation is “effectively trying to hit a restart button . . . after Brock has developed evidence

showing that its illegal actions are even more extensive than previously known.” (Doc. 260 at 6.)




                                                    30
      Case 3:18-cv-00867-JWD-EWD               Document 327       05/18/20 Page 31 of 50



           B. Compelling arbitration would prejudice Brock

       Brock reasserts that it would be prejudiced, if the Court compelled arbitration. (Doc. 260

at 6-7.) Specifically, Brock argues that:

       First, Brock’s legal position would be damaged because Apache can bypass rulings
       of the Court and get a second chance at seeking dismissal of Brock’s claims after
       learning why its arguments failed the first time. Second, the heavily negotiated
       settlement agreement, forensic protocols, and scheduling order overseen by the
       Court will have to be renegotiated in arbitration, and the arbitrator will lack the
       institutional knowledge this Court has developed that is necessary to resolve
       disputes concerning the information the parties have already exchanged. Third,
       further delay will result in increased damages to Brock, as the Individual
       Defendants and Apache remain in possession of its confidential information.
       Fourth, Apache’s effort to re-litigate the claims against it will dramatically increase
       litigation costs, and Brock has already incurred hundreds of thousands of dollars in
       fees and costs to date, which include fees for participation in nearly a dozen status
       conferences to educate the Court—and not an arbitrator—concerning the issues
       between the parties. Fifth, compelling Brock to arbitrate would deprive Brock of
       the ability to seek to have its additional claims against Apache—which are set forth
       in the proposed Fourth Amended Complaint—litigated as part of a single case
       where Brock can look to redress Apache’s corporate practice of hiring Brock
       employees to bring Brock’s information with them to Apache for Apache’s use and
       benefit.

(Doc. 260 at 6-7.)

   2. Apache cannot compel arbitration through equitable estoppel

       Brock argues that because Apache is a non-signatory to the arbitration agreement, the

Court should decline to use the equitable estoppel exception to compel arbitration because this

case does not present the rare circumstances in which the intertwined claims doctrine applies.

(Doc. 260 at 8.) Brock argues that unlike the scenarios in place in Grigson, where the plaintiff

took action solely against the non-signatory after the other claims were sent to arbitration, in this

case Brock:

       did not confine this action to the non-signatory (Apache) alone, but rather named
       Apache as a defendant when it added several of the Individual Defendants whom
       Apache now argues had signed arbitration agreements. Those arbitration
       agreements, moreover, are not the cornerstone of this case. Brock instead alleges a
       web of tortious and illegal conduct, involving the Individual Defendants’ mass


                                                 31
      Case 3:18-cv-00867-JWD-EWD              Document 327       05/18/20 Page 32 of 50



        downloads of files containing confidential, proprietary, and trade secret
        information and their use of that information upon arrival at Apache for Apache’s
        benefit. Brock’s claims against Apache are not contractual causes of action. Rather,
        the Third Amended Complaint brings claims for violations of the Defend Trade
        Secrets Act and the Louisiana Uniform Trade Secrets Act, violations of the
        Louisiana Unfair Trade Practice Act, conspiracy, and unjust enrichment.

(Doc. 260 at 9.)

        Brock also argues that compelling arbitration under an equitable doctrine “would fly in

the face of fairness” because Brock would be prejudiced by the decision to compel arbitration.

(Doc. 260 at 10 (citing Grigson 210 F.3d at 528).) Brock concludes that the equities weigh in

favor of denying a motion to compel arbitration because Apache and Individual Defendants

waived the right to compel arbitration by substantially invoking the judicial process.

g. Apache’s reply

    1. Brock has no basis to assert waiver against any of the Defendants, including Apache.

        Apache reiterates that Brock’s arguments regarding waiver lack merit and incorporates

the facts and law presented in the Individual Defendants’ Reply Brief. (Doc. 268 at 1 (citing

Doc. 263).) Apache summarizes that waiver is not applicable because Apache did not know that

Brock had a mandatory arbitration policy and failed to inform any of Defendants or the Court of

its existence. (Id.)

    2. Brock misinterprets the applicable case law related to the intertwined-claims doctrine.

        Apache argues that Brock incorrectly combines the two stand alone scenarios in which a

court may apply the intertwined claims doctrine. (Doc. 268 at 2.) Apache asserts that under the

second scenario, the underlying dispute does not need to be contractual. (Doc. 268 at 2-3.)

Apache cites Brown v. Pacific Life Ins. Co., in which the Fifth Circuit found that the second

scenario was sufficient to permit a non-signatory to compel arbitration when the alleged

intertwined misconduct was based purely on tort law. (Doc. 268 at 3 (citing Brown v. Pacific Life



                                                32
      Case 3:18-cv-00867-JWD-EWD              Document 327        05/18/20 Page 33 of 50



Ins. Co., 462 F.3d 384 (5th Cir. 2006)).) In affirming the district court’s decision to compel

arbitration the Fifth Circuit reasoned, “whether and how GE and Pacific defrauded or breached

duties owed to the Browns depends, in some part, upon the nature of the tortious acts allegedly

committed by Holt and Smith Barney—acts that would be covered by the arbitration

agreement….” (Doc. 268 at 3 (citing Id. at 399).) Therefore, because the tortious acts were not

separate and apart from those alleged against the other defendants, the complaint alleged

concerted misconduct on all parties. (Id.) Apache argues that the instant case is similar because

Brock’s Third Amended Complaint alleges that Apache and Individual Defendants conspired to

misappropriate trade secrets. (Doc. 268 at 4.)

       Apache further argues that the scope of Brock’s Dispute Resolution policy is broad and

not limited to contractual disputes but rather “any and all actions that may exist in law or equity,

including claims arising out of or merely related to the Individual Defendants’ employment

relationship with Brock, and even specifically includes claims involving trade secrets.” (Doc.

268 at 4.) On this basis, Apache argues it is entitled to seek arbitration through equitable

estoppel and the intertwined claims doctrine. (Doc. 268 at 4.)

   3. Brock did not oppose Apache’s request for a stay.

       Apache points out that Brock did not submit any opposition to a stay of its claims against

Apache in the event that the Court compels Individual Defendants and Brock to arbitrate. (Doc.

268 at 5.)

                                   III.    APPLICABLE LAW

a. Federal Arbitration Act

       As set forth by the Supreme Court, “the Federal Arbitration Act requires courts to enforce

covered arbitration agreements according to their terms.” Lamps Plus, Inc. v. Varela, 139 S. Ct.

1407, 1412, 203 L. Ed. 2d 636 (2019). Section Two of the Federal Arbitration Act provides, “A


                                                 33
      Case 3:18-cv-00867-JWD-EWD              Document 327         05/18/20 Page 34 of 50



written provision in any . . . contract evidencing a transaction involving commerce to settle by

arbitration a controversy . . . shall be valid, irrevocable, and enforceable, save upon such

grounds as exist at law or in equity for the revocation of any contract.” 9 U.S.C. § 2. “The

[Federal Arbitration] Act, [the Supreme] Court has said, establishes ‘a liberal federal policy

favoring arbitration agreements.’” Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1621, 200 L. Ed. 2d

889 (2018) (quoting, Moses H. Cone Memorial Hospital v. Mercury Constr. Corp., 460 U.S. 1,

24, 103 S.Ct. 927, 74 L.Ed.2d 765 (1983)). Congress, in enacting the Federal Arbitration Act,

found that “arbitration had more to offer than courts recognized—not least the promise of

quicker, more informal, and often cheaper resolutions for everyone involved. So Congress

directed courts to abandon their hostility and instead treat arbitration agreements as valid,

irrevocable, and enforceable.” Id. (internal citations omitted).

       As set forth by the Fifth Circuit in Webb v. Investacorp, Inc., 89 F.3d 252, 257–58 (5th

Cir. 1996), a motion to compel under the Federal Arbitration Act requires the Court to make a

two-step inquiry.

       The first step is to determine whether the parties agreed to arbitrate the dispute in
       question. This determination involves two considerations: (1) whether there is a
       valid agreement to arbitrate between the parties; and (2) whether the dispute in
       question falls within the scope of that arbitration agreement. When deciding
       whether the parties agreed to arbitrate the dispute in question, courts generally ...
       should apply ordinary state-law principles that govern the formation of contracts.
       In applying state law, however, due regard must be given to the federal policy
       favoring arbitration, and ambiguities as to the scope of the arbitration clause itself
       must be resolved in favor of arbitration. The second step is to determine whether
       legal constraints external to the parties' agreement foreclosed the arbitration of
       those claims.

Webb, 89 F.3d at 257–58 (internal quotation marks and citations omitted).

b. Waiver of right to arbitration

       One legal constraint that can foreclose arbitration of claims is waiver. Under Fifth Circuit

precedent, “the right to arbitrate—like all contract rights—is subject to waiver.” Forby, 909 F.3d


                                                 34
      Case 3:18-cv-00867-JWD-EWD                Document 327        05/18/20 Page 35 of 50



at 783 (citing Nicholas v. KBR, Inc., 565 F.3d 904, 907 (5th Cir. 2009)). Whether a party’s

conduct “constitutes a waiver of the right of arbitration depends on the facts of each case.” In re

Mirant Corp., 613 F.3d 584, 589 (5th Cir. 2010) (quoting Tenneco Resins, 770 F.2d at 420).

Therefore, in the Fifth Circuit, “a bright-line rule is inappropriate for deciding whether a party

has waived its right to arbitration.” In re Mirant Corp., 613 F.3d at 589. “There is a strong

presumption against finding a waiver of arbitration, and the party claiming that the right to

arbitrate has been waived bears a heavy burden.” Id. at 588. “[A] party waives its right to

arbitrate if it (1) substantially invokes the judicial process and (2) thereby causes detriment or

prejudice to the other party.” Forby, 909 F.3d at 783 (internal citations and quotations omitted).

        Under the first prong, “To invoke the judicial process, a party “must, at the very least,

engage in some overt act in court that evinces a desire to resolve the arbitrable dispute through

litigation rather than arbitration.” Id. at 784. As such, “[a] party waives arbitration by seeking a

decision on the merits before attempting to arbitrate.” Id.

        The Fifth Circuit has explained that “[w]aiver is ordinarily the knowing and voluntary

relinquishment of a known right.” Tristar, 97 F. App'x at 465 (citing see United States v.

Olano, 507 U.S. 725, 733, 113 S.Ct. 1770, 123 L.Ed.2d 508 (1993) (“Whereas forfeiture is the

failure to make the timely assertion of a right, waiver is the intentional relinquishment or

abandonment of a known right.”) (internal quotation marks omitted)). Therefore, the Fifth

Circuit has explained “that the invocation of the judicial process that effects a waiver requires the

waiving party to demonstrate a desire to resolve the arbitrable dispute through litigation rather

than arbitration. . . . Litigating a dispute in ignorance of the right to arbitrate does not

demonstrate such a desire.” Tristar, 97 F. App'x at 465 (citing Texaco Expl. & Prod. Co. v.




                                                  35
      Case 3:18-cv-00867-JWD-EWD                Document 327        05/18/20 Page 36 of 50



AmClyde Engineered Prod. Co., 243 F.3d 906, 912 (5th Cir. 2001); Subway Equip. Leasing

Corp. v. Forte, 169 F.3d 324, 329 (5th Cir.1999)).

        For example, in Forby v. One Techs., L.P., 909 F.3d at 784, the Fifth Circuit found that

the defendant, One Tech, substantially invoked the judicial process by filing a motion to dismiss.

One Tech successfully transferred the case from Illinois to Texas by citing the right to

arbitration. Id.

        However, once in Texas, One Tech did not move to compel arbitration even in the
        alternative to its motion to dismiss. Rather, it pursued and partially obtained a
        dismissal with prejudice of Forby’s claims. One Tech’s action of moving to dismiss
        Forby’s claims with no mention of compelling arbitration demonstrated a desire to
        resolve the dispute in litigation rather than arbitration. One Tech was fully aware
        of its right to compel arbitration when it filed its 12(b)(6) motion to dismiss. After
        all, it presented the right to arbitration as the reason it sought to transfer the case
        from Illinois to Texas.

Id. Therefore, because One Tech knew it had a right to arbitrate and instead availed itself of the

Court to dismiss the claims with prejudice before compelling arbitration, the Fifth Circuit found

that the first prong had been met. Id.

        In contrast, the Fifth Circuit declined to find waiver of the right to arbitrate in Tristar, 97

F. App'x at 465. As the Fifth Circuit explained:

        Equicredit was simply unaware of the 1999 agreement until it was produced in
        discovery, and promptly moved to compel arbitration once it became aware of
        the arbitration clause. It also moved for a stay and an expedited ruling on the motion
        to compel arbitration. Equicredit was in the process of winding down its business
        and vastly downsizing its staff during the litigation and did not have the ready
        access to important documents that would be expected of a typical ongoing
        corporate enterprise. According to the appellees' original complaint, Equicredit sold
        its loan portfolio and all the Equicredit employees who dealt with Tristar are now
        gone. Given these circumstances and the apparent inadvertence of Equicredit in
        failing to discover the 1999 agreement, Equicredit should not be deemed to have
        waived its right to arbitrate.

Id.; see Williams v. Cigna Financial Advisors, Inc., 56 F.3d 656 (5th Cir.1995), (holding a

defendant did not waive its right to arbitrate where a defendant discovered that the plaintiff had



                                                   36
      Case 3:18-cv-00867-JWD-EWD                 Document 327          05/18/20 Page 37 of 50



signed an arbitration agreement after the district court had denied its motion to dismiss, and

thereafter promptly moved for a stay in the proceeding.) In both Forby and Tristar, the Fifth

Circuit recognized that for a party to substantially invoke the judicial process in a manner that

indicates its desire to litigate rather than arbitrate, it must first know that it has a right to arbitrate.

        Under the second prong, a party must also demonstrate prejudice. Id. “Prejudice refers to

the inherent unfairness in terms of delay, expense, or damage to a party’s legal position that

occurs when the party’s opponent forces it to litigate an issue and later seeks to arbitrate that

same issue.” Forby, 909 F.3d at 784-785 (citing Republic Ins. Co. v. PAICO Receivables, L.L.C.,

383 F.3d 341, 346 (5th Cir. 2004)). Delay alone does not constitute prejudice. Id. at 785.

        Prejudice occurs if,

        a party will have to re-litigate in the arbitration forum an issue already decided by
        the district court in its favor. . . . A party does not get to learn that the district court
        is not receptive to its arguments and then be allowed a second bite at the apple
        through arbitration.

Id. (internal quotation marks and citations omitted). In addition, prejudice may occur if a party

“is forced to disclose items in discovery that would be undiscoverable in arbitration . . . [or]

where the opposing party conducts a deposition of a third-party witness that an arbitrator could

have disallowed.” Tellez v. Madrigal, 292 F. Supp. 3d 749, 763 (W.D. Tex. 2017). “However,

when only a minimal amount of discovery has been conducted, which may also be useful for the

purpose of arbitration, the court should not ordinarily infer waiver based upon prejudice to the

party opposing the motion to stay litigation.” Tenneco, 770 F.2d at 421. The Fifth Circuit

instructs courts to consider three factors in determining if prejudice has occurred, “(1) whether

discovery occurred relating to arbitrable claims; (2) the time and expense incurred in defending

against a motion for summary judgment; and (3) a party's failure to timely assert its right to




                                                    37
      Case 3:18-cv-00867-JWD-EWD               Document 327        05/18/20 Page 38 of 50



arbitrate.” Petroleum Pipe Americas Corp. v. Jindal Saw, Ltd., 575 F.3d 476, 480 (5th Cir.

2009).

c. Compelling arbitration by a third-party non-signatory under equitable estoppel

         The Fifth Circuit has recognized that “[a]lthough arbitration is a matter of contract that

generally binds only signatories, a party to an arbitration agreement may be equitably estopped

from litigating its claims against non-parties in court and may be ordered to arbitration.” Brown

v. Pac. Life Ins. Co., 462 F.3d 384, 398 (5th Cir. 2006). First recognized by the Court in Grigson

v. Creative Artists Agency L.L.C., 210 F.3d 524, 527 (5th Cir. 2000),

         a non-signatory to an arbitration agreement can compel arbitration: (1) when the
         signatory to a written agreement containing an arbitration clause must rely on the
         terms of the written agreement in asserting its claims against a non-signatory; or
         (2) when the signatory raises allegations of substantially interdependent and
         concerted misconduct by both the non-signatory and one or more signatories to the
         contract.”

Brown v. Pac. Life Ins. Co., 462 F.3d at 398 (citing Grigson, 210 F.3d at 527). Key to applying

the second test is “the fact that none of the claims against the non-signatories c[an] be considered

without analyzing the ‘tortious acts’ of the signatories.” Palmer Ventures LLC v. Deutsche Bank

AG, 254 F. App'x 426, 432 (5th Cir. 2007).

         Compelling arbitration by a non-signatory under either test is appropriate because

“otherwise the arbitration proceedings between the two signatories would be rendered

meaningless and the federal policy in favor of arbitration effectively thwarted.” Grigson, 210

F.3d at 527. Therefore, the “[p]rinciples of estoppel [a]re applied against signatories to the

arbitration agreement to prevent unfair gamesmanship.” USHealth Grp., Inc. v. South, 636 F.

App'x 194, 199 (5th Cir. 2015) “[T]he result in Grigson and similar cases makes sense because

the parties resisting arbitration had expressly agreed to arbitrate claims of the very type that they




                                                  38
      Case 3:18-cv-00867-JWD-EWD               Document 327       05/18/20 Page 39 of 50



asserted against the nonsignatory.” Bridas S.A.P.I.C. v. Gov't of Turkm., 345 F.3d 347, 361 (5th

Cir.2003).

       For example, in applying the second test under Grigson, the Eastern District of Louisiana

explained that compelling arbitration by the non-signatory was appropriate because

       The Ryans raise allegations of substantially interdependent and concerted
       misconduct by both Federal, the non-signatory, and Thunder, a signatory to the
       arbitration agreement. According to the Ryans, Federal's active involvement in the
       vetting, hiring and supervision of Thunder demonstrates the clear existence of a
       master/servant relationship. The Ryans note that Federal further participated in the
       repair process as Thunder's “construction manager.” In fact, the Ryans assert that
       Federal and Thunder were a “package deal” and had together formed a “symbiotic
       relationship where Thunder would keep the claim low and Federal would continue
       to feed Thunder funding.” The Ryans' language leaves little doubt as to their
       allegations of concerted misconduct between Federal and Thunder.

       ...

       Furthermore, the Ryans' claim against Federal is predicated, at least in part, upon
       Thunder's conduct that constituted the alleged breach of contract. Because the
       breach of contract dispute is within the scope of the arbitration agreement between
       Thunder and the Ryans, the Ryans' allegations against Federal also constitute
       allegations of substantially interdependent and concerted misconduct.

Ryan v. Thunder Restorations, Inc., No. CIV. 09-3261, 2011 WL 2680482, at *9 (E.D. La. July

8, 2011).

                                        IV.     ANALYSIS

a. Whether Brock’s Dispute Resolution Policy is a valid agreement to arbitrate that covers the
   claims made in this case.

       In considering whether to grant a motion to compel arbitration the Court must first

determine “whether the parties agreed to arbitrate the dispute in question. This determination

involves two considerations: (1) whether there is a valid agreement to arbitrate between the

parties; and (2) whether the dispute in question falls within the scope of that arbitration

agreement.” Webb, 89 F.3d at 257–58. The parties do not dispute that Brock’s Dispute

Resolution Policy is a valid arbitration agreement, in writing, between Brock and Mr. Rogillio,


                                                 39
      Case 3:18-cv-00867-JWD-EWD              Document 327        05/18/20 Page 40 of 50



Ms. Redd, and Mr. Gatlin. Therefore, the Court turns to whether the dispute in question falls

within the scope of Brock’s Dispute Resolution Policy.

       As set forth previously, Brock’s Dispute Resolution Policy defines the scope as:

       Each, every, any and all claims, disputes and/or controversies now existing or later
       arising between or among the Parties, or between or among the employees of The
       Brock Group and any other person or entity constituting the Company or a
       Company Customer, whether now known or unknown, arising out of or related to
       employment or termination of employment with The Brock Group shall be resolved
       only through final and binding arbitration, pursuant to the Federal Arbitration Act,
       9 U.S.C. § 1, et seq., and not by way of court or jury trial. Such claims, disputes,
       and/or controversies, without limitation, include those arising out of or relating to:
       all issues of arbitrability, including but not limited to unconscionability and all
       grounds as may exist at law or in equity for the revocation of any contract, the
       interpretation or application of this Dispute Resolution Policy, employment
       application process, employment relationship, the Company’s Customers, all
       property upon which, and/or with which the employee has or may perform any work
       or services for or on behalf of any person, trade secrets, unfair competition,
       compensation, breaks and rest periods, termination, or harassment and claims
       arising under the Uniform Trade Secrets Act, Civil Rights Act of 1964, Americans
       With Disabilities Act, Age Discrimination in Employment Act, Family Medical
       Leave Act, Fair Labor Standards Act, Employee Retirement Income Security Act,
       and federal, state, or other statutes and/or ordinances, if any, addressing the same
       or similar subject matters, and all other federal, state, or other statutory and
       common law claims including retaliation claims (but excluding other workers'
       compensation and unemployment insurance claims).

(Doc. 267-1 at 61-62 (emphasis added).)

       The Fifth Circuit distinguishes between narrow and broad arbitration clauses. “If the

clause is broad, the action should be stayed and the arbitrators permitted to decide whether the

dispute falls within the clause.” Complaint of Hornbeck Offshore (1984) Corp., 981 F.2d 752,

754 (5th Cir. 1993). “Narrow arbitration clauses are ones where the language of the clause

requires the arbitration of disputes ‘arising out of’ the agreement, whereas broad arbitration

clauses are those where the language of the clause requires arbitration of ‘any dispute that arises

out of or relates to the agreement,’ or disputes that are ‘in connection with’ the

agreement.” Baudoin v. Mid-Louisiana Anesthesia Consultants, Inc., 306 F. App'x 188, 192 (5th



                                                 40
      Case 3:18-cv-00867-JWD-EWD                Document 327        05/18/20 Page 41 of 50



Cir. 2009). The scope of Brock’s Dispute Resolution policy is broad as it contains “Each, every,

any and all claims, disputes and/or controversies . . . arising out of or related to employment or

termination of employment with The Brock Group.” (Doc. 267-1 at 61.) Even if scope of the

Dispute Resolution Policy were narrow, it specifically includes claims relating to “trade secrets,

unfair competition, compensation, . . . and claims arising under the Uniform Trade Secrets Act.”

(Id.) Therefore, the Court holds that disputes in question between Brock and Mr. Rogillio, Ms.

Redd, and Mr. Gatlin fall within the scope of the Dispute Resolution Policy.

b. Whether Individual Defendants and Apache waived the right to arbitrate.

        Brock argues that Individual Defendants and Apache waived the right to arbitrate by

substantially invoking the judicial process to the detriment of Brock. Individual Defendants and

Apache counter that they did not substantially invoke the judicial process, asserting that because

Brock failed to disclose the Dispute Resolution Policy, they were unaware of their right to

arbitrate when they engaged in their full-throated defense in litigation.

    1. Individual Defendants and Apaches’ litigative efforts did not evince a desire to litigate
       rather than arbitrate because they did not know that the right to arbitrate existed.

        Although a signatory to an arbitration agreement can waive its right to arbitrate, the Fifth

Circuit has indicated invoking the judicial process “requires the waiving party to demonstrate

a desire to resolve the arbitrable dispute through litigation rather than arbitration. . . . Litigating

a dispute in ignorance of the right to arbitrate does not demonstrate such a desire.” Tristar, 97 F.

App'x at 465. To the extent that the Individual Defendants’ personnel files were disclosed after

Individual Defendants filed their Motions to Compel Arbitration, Brock and Individual

Defendants signed the Dispute Resolution Policy, during the on-boarding process. Individual

Defendants were not given copies of their personnel files when they left Brock in 2018. Brock

did not attach a copy of the Dispute Resolution Policy, or the 2008 Employee Manual that



                                                  41
      Case 3:18-cv-00867-JWD-EWD                Document 327        05/18/20 Page 42 of 50



incorporates a copy of the Dispute Resolution Policy to any pleading in this case. It was only

through counsel for Brock’s inadvertent statement “do you mean the arbitration agreement” at a

Rule 37.1 Conference that the Individual Defendants were made aware of the substance of the

Dispute Resolution Policy.

        Brock argues that it is not possible that Individual Defendants were not aware of the

Dispute Resolution Policy and the fact that it included an arbitration agreement. Brock points to

the fact that Individual Defendants signed the Dispute Resolution Policy; that the 2016

Employee Handbook references the Dispute Resolution Policy; and Brock has disclosed the

Dispute Resolution Policy in pleadings in other cases. Brock also asserts that Apache’s server

has a copy of the Dispute Resolution Policy because Ms. Bauer pirated a copy when she left

Brock. Brock argues that Individual Defendants and Apache only seek to arbitrate this dispute

because discovery has revealed the extent of Apache’s misconduct.

        The Court finds that Individual Defendants did not know that the Dispute Resolution

Policy contained an arbitration agreement that applied in this case. As Individual Defendants

argue, this case is similar to that of Tristar, in which the Fifth Circuit stated:

        We do not condone a party's failure to apprise itself of its own key documents in
        litigation. We note, however, that appellees did not mention the 1999 agreement in
        their original complaint, but instead only made mention of a 1997 service
        agreement that did not contain an arbitration clause. Only after Equicredit
        discovered the 1999 agreement and moved to compel arbitration did appellees seek
        leave to file an amended complaint making reference to the 1999 agreement as an
        agreement relevant to the dispute. We can only conclude that appellees either
        deliberately concealed the existence of the 1999 agreement, hoping to induce a
        waiver of arbitration by Equicredit, or were themselves unaware of it or its
        significance. In either case they are not on a sound footing in arguing that Equicredit
        waived its right to arbitrate by failing to discover the 1999 agreement earlier.

Tristar, 97 F. App'x at 466. As previously discussed, Brock did not disclose the Dispute

Resolution Policy in any of its amended complaints, instead attaching the 2016 Employee

Handbook that omitted a copy of the Dispute Resolution Policy. It was only in its sur-reply to


                                                   42
      Case 3:18-cv-00867-JWD-EWD               Document 327        05/18/20 Page 43 of 50



these Motions to Compel Arbitration, that Brock attached the 2008 Employee Handbook that

incorporated the Dispute Resolution Policy. Accepting that after eight years, Individual

Defendants were not intimately aware of the terms of the Dispute Resolution Policy, there is

nothing in the record that would have put Individual Defendants on notice that the Dispute

Resolution Policy contained an applicable arbitration agreement. Once Individual Defendants

were informed that the Dispute Resolution Policy contained an applicable arbitration agreement,

they moved quickly to compel arbitration and sought a stay of these proceedings.

       Further, whether Individual Defendants, including Ms. Bauer, pirated confidential and

proprietary information is a question of fact that is central to the allegations in this case. Brock

provides a declaration that states a flash drive used by Ms. Bauer was found with of a copy of the

2008 Employee Handbook that incorporates the Dispute Resolution Policy and asks the Court to

impute this to the other Individual Defendants and Apache. As explained by the Fifth Circuit,

common law principals relating to imputing knowledge,

       tell us that “a court may deem only the knowledge of officers and employees at a
       certain level of responsibility imputable to the corporation.” Fletcher §
       790. Although “knowledge of agents who are not officers may be imputed to the
       corporation[,] ... [k]nowledge of a mere employee of the corporation ordinarily is
       not imputed to the company.” Id. § 807. “Whether an individual’s knowledge will
       be imputed to the corporation depends on a factual determination, according to the
       particular circumstances, of the individual’s position in the corporate hierarchy,”
       which includes asking if the “employee has sufficient responsibility or authority
       to impute his knowledge to the corporation....” Id.

United States ex rel. Vavra v. Kellogg Brown & Root, Inc., 848 F.3d 366, 374 (5th Cir. 2017).

Brock alleges that Ms. Bauer did not herself sign a Dispute Resolution Policy (and therefore

could not have a right to arbitrate that can be waived). Further Brock does not provide evidence

relating to why the Court should impute any knowledge Ms. Bauer might have had onto the other

Individual Defendants or Apache.




                                                  43
      Case 3:18-cv-00867-JWD-EWD              Document 327        05/18/20 Page 44 of 50



       In addition, the fact that a copy of the 2008 Employee Handbook was found on Apache’s

servers, does not show that Apache itself knew of the terms of the Dispute Resolution Policy.

When the copy of the 2008 Employee Handbook was placed on the server, who accessed the

copy and when, are all questions of fact that go to Apache’s knowledge. While knowledge is a

central question, Brock has not carried its burden of showing that Individual Defendants or

Apache had actual knowledge of the right to arbitrate and instead chose to litigate.

       Therefore, the Court holds that Individual Defendants and Apaches’ efforts in defending

this litigation prior to the disclosure that there was an applicable arbitration agreement do not

evince a desire to proceed in litigation rather than arbitration. As such, Individual Defendants

and Apache did not substantially invoke the judicial process and waive their right to arbitrate the

dispute.

   2. Even if the Court were to conclude that Individual Defendants and Apache knew that
      they had a right to arbitrate the dispute and therefore substantially invoked the judicial
      process, it is not clear that Brock has been prejudiced by the delay.

       If the Court had determined that Individual Defendants and Apache have substantially

invoked the judicial process in a way that evinces a desire to proceed in litigation rather than

arbitration, the question turns to whether Brock was prejudiced by the delay in seeking to compel

arbitration. There is no question that Individual Defendants and Apache actively litigated this

case. In the course of this litigation they filed motions to dismiss, which were granted in part and

denied in part; unsuccessfully defended against a preliminary injunction, which was then

appealed; engaged in discovery pursuant to a stipulated forensic protocol and protective order;

and filed answers. However, this litigation also seems to be spinning its wheels. While the

Motions to Compel Arbitration were pending, Brock filed a Motion for Leave to File a Fourth

Amended Complaint and is now seeking a preliminary injunction and temporary restraining order

against Apache. If permitted to file a Fourth Amended Complaint, Individual Defendants and


                                                 44
      Case 3:18-cv-00867-JWD-EWD                   Document 327          05/18/20 Page 45 of 50



Apache are again faced with needing to file Rule 12 motions and possibly answers. To the extent

that the parties’ legal positions have altered over the course of the litigation, it is only because of

information learned in discovery, which arguably has benefitted Brock as it continues to make

new allegations.

        Brock argues that it faces prejudice from the delay in seeking to compel arbitration

because: (1) Individual Defendants can bypass rulings of the Court to re-seek dismissal of

Brock’s claims; (2) the settlement agreement, forensic protocols, and scheduling orders will have

to be renegotiated in arbitration by the arbitrator; (3) further delay will increase damages to

Brock due to the confidential information allegedly held by Apache and Individual Defendants;

(4) Brock will face increased costs of litigation. (Doc. 256 at 8.)

        Brock argues that arbitration will allow Individual Defendants and Apache to re-urge

dismissal to get a second bite at the apple. The Fifth Circuit looks with disfavor on parties who

only seek to arbitrate after receiving an adverse ruling from a court. In re Mirant Corp., 613 F.3d

at 589. The Court has ruled on Individual Defendants and Apache’s Motion to Dismiss and

granted in part and denied in part that motion. However, to the extent that the Court ruled against

Individual Defendants and Apache, the Court found only that the Second Amended Complaint

pled sufficient facts to state a claim and did not go to the merits of the case. The Court in fact

ruled in favor of Individual Defendants and Apache on whether Brock could state a claim for the

Defend Trade Secrets Act and Louisiana Uniform Trade Secrets Act claims against Mr. Rogillio

and Mr. Gatlin and dismissed those claims with prejudice.8 Brock, therefore, not Defendants,

would receive a second bite at the apple to allege claims against Mr. Rogillio and Mr. Gatlin in




8
  Brock filed a Third Amended Complaint with the consent of the Individual Defendants and Apache, which
realleged the claims the Court dismissed.


                                                      45
      Case 3:18-cv-00867-JWD-EWD              Document 327        05/18/20 Page 46 of 50



arbitration. Therefore, the re-litigation of issues raised in the Motion to Dismiss does not weigh

in favor of finding prejudice.

       Brock also argues that all of the stipulations reached in this case will be undone and will

necessarily have to be renegotiated with the arbitrator. The Court does not agree. Brock has not

shown that the parties would necessarily look to change their positions on discovery, or the

forensic protocol used. As the parties worked diligently to reach a stipulation, it seems to the

Court that such a stipulation could be easily transferred to govern procedures in arbitration. As to

the schedule for discovery, arbitration has the advantage of being an efficient and cost-effective

manner to handle disputes and while a scheduling order will necessarily need to be issued by an

arbitrator, that procedural necessity does not rise to prejudice Brock.

       Third, Brock argues that its damages continue to increase because Apache still has

confidential information and continues to use it. Brock does not show how this relates to

prejudice resulting from delaying the demand for arbitration. Under the JAMS Employment

Arbitration Rules and Procedures, an arbitrator—like this Court—can grant interim injunctive

relief if the arbitrator deems it necessary. JAMS, Employment Arbitration Rules & Procedures,

Rule 24 – Awards, https://www.jamsadr.com/rules-employment-arbitration/english#twentyfour

(last visited April 13, 2020). Further, any ongoing damages can be included in an arbitration

award. This argument does not convince the Court how Brock has been prejudiced by the delay.

       Last, Brock argues that it will face increased litigation costs by having to now arbitrate.

Given that Brock agreed to arbitrate disputes such as the present one, and instead filed suit in this

Court, thereby incurring the normal costs of litigation, this argument is not persuasive. Further,

to the extent that attorney’s fees may be awarded to the prevailing party, Rule 24 of the JAMS

Employment Arbitration Rules & Procedures states:




                                                 46
      Case 3:18-cv-00867-JWD-EWD               Document 327        05/18/20 Page 47 of 50



       The Award of the Arbitrator may allocate attorneys' fees and expenses and interest
       (at such rate and from such date as the Arbitrator may deem appropriate) if provided
       by the Parties' Agreement or allowed by applicable law. When the Arbitrator is
       authorized to award attorneys' fees and must determine the reasonable amount of
       such fees, he or she may consider whether the failure of a Party to cooperate
       reasonably in the discovery process and/or comply with the Arbitrator's discovery
       orders caused delay to the proceeding or additional costs to the other Parties.

JAMS, Employment Arbitration Rules & Procedures, Rule 24 – Awards,

https://www.jamsadr.com/rules-employment-arbitration/english#twentyfour (last visited April

13, 2020). Therefore, to the extent Brock is harmed by increasing costs and prevails at

arbitration, the arbitration award can allocate attorneys’ fees to compensate Brock. This

argument does not convince the Court that Brock has been prejudiced by the delay.

       The Fifth Circuit instructs courts to consider three factors in determining if prejudice has

occurred, “(1) whether discovery occurred relating to arbitrable claims; (2) the time and expense

incurred in defending against a motion for summary judgment; and (3) a party's failure to timely

assert its right to arbitrate.” Petroleum Pipe Americas Corp. v. Jindal Saw, Ltd., 575 F.3d 476,

480 (5th Cir. 2009).

       Under the first factor, discovery has occurred relating to arbitrable claims. However

Brock has not provided evidence that the discovery will not be useful in arbitration or would not

have occurred in arbitration, given the broad scope of the Dispute Resolution Policy and the fact

that the Dispute Resolution Policy does not limit the scope of discovery. The Dispute Resolution

Policy states “In arbitration, the parties will have the right to conduct civil discovery and bring

motions, as provided by the Arbitration Rules.” (Doc. 267-1 at 62) Under the JAMS

Employment Arbitration Rules & Procedures, parties are required to exchange documents,

allowed to take at least one deposition of opposing witnesses, and can submit disputes regarding

discovery to an arbitrator. JAMS, Employment Arbitration Rules & Procedures, Rule 17 –

Exchange of Information, https://www.jamsadr.com/rules-employment-


                                                 47
      Case 3:18-cv-00867-JWD-EWD                Document 327        05/18/20 Page 48 of 50



arbitration/english#seventeen (last visited April 13, 2020). Brock has not provided evidence that

the discovery conducted thus far in this case is not substantially similar to that available in

arbitration. Therefore, this factor is neutral as to whether Brock has been prejudiced.

       The second factor involves the time and expense incurred in defending against a motion

for summary judgment. Brock has not provided any evidence regarding defending against

summary judgment. Given that Brock has filed leave to bring a fourth amended complaint and

this case has not yet progressed to the point where summary judgment is appropriate, this factor

weighs against finding that Brock has been prejudiced.

       The third factor, a party’s failure to timely assert its right to arbitrate, again relates to

whether Individual Defendants and Apache knew that there was a right to arbitrate. The Court

concludes that they did not know until the Dispute Resolution Policy was disclosed in the Rule

37.1 conference, and so Defendants acted timely. Thus, this factor weighs against finding

prejudice.

       In conclusion, Brock has not provided sufficient evidence to show that it was prejudiced

by Individual Defendants and Apaches’ delay and actions in litigating this case before moving to

compel arbitration.

c. Whether the Court should allow non-signatories (Apache, Ms. Bauer, Mr. Rogers) to compel
   Brock, a signatory to the Dispute Resolution Policy, to arbitrate.

       As set forth by the Fifth Circuit, a non-signatory can compel a signatory to an arbitration

agreement to arbitrate a dispute “when the signatory raises allegations of substantially

interdependent and concerted misconduct by both the non-signatory and one or more signatories

to the contract.” Brown, 462 F.3d at 398 (citing Grigson, 210 F.3d at 527). Key to applying the

second test is “the fact that none of the claims against the non-signatories c[an] be considered

without analyzing the “tortious acts” of the signatories.” Palmer Ventures, 254 F. App'x at 432.



                                                  48
      Case 3:18-cv-00867-JWD-EWD              Document 327       05/18/20 Page 49 of 50



       It is not clear from the record if Ms. Bauer and Mr. Rogers signed the Dispute Resolution

Policy. However, because Brock alleges concerted misconduct against Ms. Bauer, Mr. Rogers

and Apache, equitable estoppel applies to compel Brock to also arbitrate its disputes with these

non-signatories. Brock alleges that Ms. Bauer and Mr. Rogers acted in concert with the other

Individual Defendants to misappropriate its trade secrets when they resigned from Brock and

began working at Apache. Brock also alleges that Apache knew that Individual Defendants

acquired the misappropriated trade secrets by improper means and continues to use the

confidential and proprietary information to benefit Apache. (Doc. 192 at ¶¶ 152-154.) As such,

Apache allegedly “aided, abetted, and encouraged the unlawful competition with the specific

intent of harming Brock and depriving Brock of its customers and competitive advantage.” (Doc.

192 at ¶ 153.) “Thus, Apache conspired with Employee Defendants . . . to unlawfully compete

against Brock and transfer Brock’s business to Apache.” (Id. at ¶ 154.) It is difficult to see how

the claims against Ms. Bauer, Mr. Rogers, and Apache could be considered without analyzing

the claims against Mr. Rogillio, Ms. Redd, or Mr. Gatlin. Allowing the claims against the non-

signatories to go forward would therefore defeat the purpose of arbitration. As such, applying

equitable estoppel to compel Brock to also arbitrate its claims against Apache, Ms. Bauer and

Mr. Rogers is appropriate.

       In addition, Brock’s Dispute Resolution Policy includes language that the Dispute

Resolution Policy is meant to benefit third-party non-signatories such as customers of Brock in

any dispute related to Brock’s employees. As Apache points out, Apache has been a customer of

Brock and has leased scaffolding and other equipment from Brock in the past. (Doc. 263 at 8.)

Brock expressly agrees in the Dispute Resolution Policy to arbitrate disputes with non-




                                                49
      Case 3:18-cv-00867-JWD-EWD              Document 327        05/18/20 Page 50 of 50



signatories, such as Apache, and applying equitable estoppel in this case reflects the intent of the

parties to the Dispute Resolution Policy.

        Therefore, in conclusion, the Court finds that under the prevailing law and the facts of the

case, the entire matter—including the disputes with nonsignatory defendants, Ms. Bauer, Mr.

Rogers, and Apache—is appropriate for arbitration. Given the Court’s conclusion that arbitration

will be compelled, it is not necessary to determine whether it is appropriate to consider the issue

of a stay as to certain parties.

                                      V.     CONCLUSION

        Accordingly,

        IT IS ORDERED that Kristy Bauer’s Motion to Compel Arbitration and to Dismiss

(Doc. 219); Rhonda Redd’s Motion to Compel Arbitration and to Dismiss (Doc. 220); Ken

Rodgers’ Motion to Compel Arbitration and to Dismiss (Doc. 221); Gene Gatlin’s Motion to

Compel Arbitration and to Dismiss (Doc. 223); Ricky Rogillio’s Motion to Compel Arbitration

and to Dismiss (Doc. 224); and Apache’s Motion to Compel Arbitration and to Dismiss, or

Alternatively, Motion to Stay Proceedings Pending Completion of Arbitration (Doc. 249) are

GRANTED in part and DENIED in part;

        IT IS FURTHER ORDERED that the parties in this case, including the nonsignatory

defendants, shall arbitrate this dispute under the terms of the Dispute Resolution Policy;

        IT IS FURTHER ORDERED that all otherwise pending motions in this case are denied

without prejudice as moot;

        IT IS FURTHER ORDERED that this case is stayed and administratively closed,

pending the outcome of arbitration.

        Signed in Baton Rouge, Louisiana, on May 18, 2020.

                                                              S
                                                           JUDGE JOHN W. deGRAVELLES
                                                 50        UNITED STATES DISTRICT COURT
                                                           MIDDLE DISTRICT OF LOUISIANA
